Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number:               50066TAD4

Revolving Credit CUSIP Number:    50066TAE2

 

 

 

$650,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 19, 2018,

by and among

KORN/FERRY INTERNATIONAL,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and an Issuing Lender,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

BMO HARRIS BANK, N.A.

and

BANK OF THE WEST,

as Documentation Agents

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

  DEFINITIONS      1  

Section 1.1

          Definitions      1  

Section 1.2

          Other Definitions and Provisions      38  

Section 1.3

          Accounting Terms      38  

Section 1.4

          UCC Terms      39  

Section 1.5

          Rounding      39  

Section 1.6

          References to Agreement and Laws      39  

Section 1.7

          Times of Day      40  

Section 1.8

          Letter of Credit Amounts      40  

Section 1.9

          Guarantees/Earn-Outs      40  

Section 1.10

          Covenant Compliance Generally      40  

Section 1.11

          Currency Equivalents      40  

Section 1.12

          Divisions      41  

Section 1.13

          Limited Conditionality Acquisitions      41  

Section 1.14

          Rates      42  

Article II

  REVOLVING CREDIT FACILITY      42  

Section 2.1

          Revolving Credit Loans      42  

Section 2.2

          Swingline Loans      42  

Section 2.3

          Procedure for Advances of Revolving Credit Loans and Swingline Loans
     44  

Section 2.4

          Repayment and Prepayment of Revolving Credit and Swingline Loans     
45  

Section 2.5

          Permanent Reduction of the Revolving Credit Commitment      46  

Section 2.6

          Termination of Revolving Credit Facility      47  

Article III

  LETTER OF CREDIT FACILITY      47  

Section 3.1

          L/C Facility      47  

Section 3.2

          Procedure for Issuance of Letters of Credit      48  

Section 3.3

          Commissions and Other Charges      49  

Section 3.4

          L/C Participations      49  

Section 3.5

          Reimbursement Obligation of the Borrower      50  

Section 3.6

          Obligations Absolute      51  

Section 3.7

          Effect of Letter of Credit Application      51  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.8

          Resignation of Issuing Lenders      52  

Section 3.9

          Reporting of Letter of Credit Information and L/C Commitment      52  

Section 3.10

          Letters of Credit Issued for Subsidiaries      52  

Section 3.11

          Evergreen Letters of Credit      52  

Article IV

  [RESERVED]      53  

Article V

  GENERAL LOAN PROVISIONS      53  

Section 5.1

          Interest      53  

Section 5.2

          Notice and Manner of Conversion or Continuation of Loans      54  

Section 5.3

          Fees      55  

Section 5.4

          Manner of Payment      55  

Section 5.5

          Evidence of Indebtedness      56  

Section 5.6

          Sharing of Payments by Lenders      56  

Section 5.7

          Administrative Agent’s Clawback      57  

Section 5.8

          Changed Circumstances      58  

Section 5.9

          Indemnity      60  

Section 5.10

          Increased Costs      60  

Section 5.11

          Taxes      61  

Section 5.12

          Mitigation Obligations; Replacement of Lenders      65  

Section 5.13

          Incremental Loans      66  

Section 5.14

          Cash Collateral      69  

Section 5.15

          Defaulting Lenders      70  

Article VI

  CONDITIONS OF CLOSING AND BORROWING      72  

Section 6.1

          Conditions to Closing and Initial Extensions of Credit      72  

Section 6.2

          Conditions to All Extensions of Credit      76  

Article VII

  REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES      77  

Section 7.1

          Organization and Legal Status      77  

Section 7.2

          Capital Structure      77  

Section 7.3

          Organizational Power or Authority; Enforceability      77  

Section 7.4

          No Conflict with Laws or Material Agreements; Compliance with Laws   
  77  

Section 7.5

          Payment of Taxes      78  

Section 7.6

          Governmental Approvals; Intellectual Property      78  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.7

          Environmental Regulations and Liabilities      78  

Section 7.8

          ERISA      79  

Section 7.9

          Margin Stock      79  

Section 7.10

          Investment Company Act      79  

Section 7.11

          Material Contracts      79  

Section 7.12

          Labor Matters      80  

Section 7.13

          Burdensome Provisions      80  

Section 7.14

          Financial Statements      80  

Section 7.15

          Solvency      80  

Section 7.16

          Ownership of Properties      80  

Section 7.17

          Litigation      80  

Section 7.18

          Anti-Corruption Laws and Sanctions      80  

Section 7.19

          No Default      81  

Section 7.20

          Senior Indebtedness Status      81  

Section 7.21

          Disclosure      81  

Section 7.22

          Insurance      82  

Section 7.23

          Collateral      82  

Article VIII

  AFFIRMATIVE COVENANTS      82  

Section 8.1

          Financial Statements and Budgets      82  

Section 8.2

          Certificates; Other Reports      83  

Section 8.3

          Notice of Litigation and Other Matters      84  

Section 8.4

          Preservation of Corporate Existence, Rights and Privileges; Compliance
with Laws and Regulations      84  

Section 8.5

          Maintenance of Property      85  

Section 8.6

          Insurance      85  

Section 8.7

          Accounting Methods and Financial Records      85  

Section 8.8

          Payment of Taxes and Other Obligations      85  

Section 8.9

          Environmental Laws      85  

Section 8.10

          Compliance with ERISA      86  

Section 8.11

          Maintenance of Material Contracts      86  

Section 8.12

          Additional Material Non-TP Subsidiaries      86  

Section 8.13

          [Reserved]      86  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 8.14

          Use of Proceeds      86  

Section 8.15

          Compliance with Anti-Corruption Laws and Sanctions and Beneficial
Ownership      87  

Section 8.16

          Collateral; Further Assurances      87  

Section 8.17

          Post-Closing Obligations      88  

Article IX

  NEGATIVE COVENANTS      88  

Section 9.1

          Indebtedness      88  

Section 9.2

          Liens      88  

Section 9.3

          Investments      88  

Section 9.4

          Merger, Consolidation, Change of Business; Dispositions      88  

Section 9.5

          Restricted Payments      90  

Section 9.6

          Transactions with Affiliates      90  

Section 9.7

          Accounting Changes; Organizational Documents      91  

Section 9.8

          Payments and Modifications of Subordinated Indebtedness      91  

Section 9.9

          No Further Negative Pledges      92  

Section 9.10

          Sale Leasebacks      93  

Section 9.11

          Financial Covenants      93  

Section 9.12

          Tax Preferred Subsidiary      93  

Article X

  DEFAULT AND REMEDIES      93  

Section 10.1

          Events of Default      93  

Section 10.2

          Remedies      95  

Section 10.3

          Rights and Remedies Cumulative; Non-Waiver; etc      96  

Section 10.4

          Crediting of Payments and Proceeds      97  

Section 10.5

          Administrative Agent May File Proofs of Claim      98  

Section 10.6

          Credit Bidding      98  

Article XI

  THE ADMINISTRATIVE AGENT      99  

Section 11.1

          Appointment and Authority      99  

Section 11.2

          Rights as a Lender      100  

Section 11.3

          Exculpatory Provisions      100  

Section 11.4

          Reliance by the Administrative Agent      101  

Section 11.5

          Delegation of Duties      101  

Section 11.6

          Resignation of Administrative Agent      101  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.7

          Non-Reliance on Administrative Agent and Other Lenders      102  

Section 11.8

          No Other Duties, Etc      103  

Section 11.9

          Collateral and Guaranty Matters      103  

Section 11.10

          Secured Hedge Agreements and Secured Cash Management Agreements     
104  

Article XII

  MISCELLANEOUS      104  

Section 12.1

          Notices      104  

Section 12.2

          Amendments, Waivers and Consents      107  

Section 12.3

          Expenses; Indemnity      109  

Section 12.4

          Right of Setoff      111  

Section 12.5

          Governing Law; Jurisdiction, Etc      112  

Section 12.6

          Waiver of Jury Trial      112  

Section 12.7

          Reversal of Payments      113  

Section 12.8

          Injunctive Relief      113  

Section 12.9

          Successors and Assigns; Participations      113  

Section 12.10

          Treatment of Certain Information; Confidentiality      117  

Section 12.11

          Performance of Duties      118  

Section 12.12

          All Powers Coupled with Interest      118  

Section 12.13

          Survival      118  

Section 12.14

          Titles and Captions      118  

Section 12.15

          Severability of Provisions      119  

Section 12.16

          Counterparts; Integration; Effectiveness; Electronic Execution     
119  

Section 12.17

          Term of Agreement      119  

Section 12.18

          USA PATRIOT Act; Anti-Money Laundering Laws      119  

Section 12.19

          Independent Effect of Covenants      119  

Section 12.20

          No Advisory or Fiduciary Responsibility      120  

Section 12.21

          Inconsistencies with Other Documents      120  

Section 12.22

          Acknowledgement and Consent to Bail-In of EEA Financial Institutions
     121  

Section 12.23

          Judgment Currency      121  

Section 12.24

          Amendment and Restatement; No Novation      122  

Section 12.25

          Certain ERISA Matters      122  

 

v



--------------------------------------------------------------------------------

EXHIBITS

     

Exhibit A-1

     -      Form of Revolving Credit Note

Exhibit A-2

     -      Form of Swingline Note

Exhibit B

     -      Form of Notice of Borrowing

Exhibit C

     -      Form of Notice of Account Designation

Exhibit D

     -      Form of Notice of Prepayment

Exhibit E

     -      Form of Notice of Conversion/Continuation

Exhibit F

     -      Form of Officer’s Compliance Certificate

Exhibit G

     -      Form of Assignment and Assumption

Exhibit H-1

     -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit H-2

     -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit H-3

     -      Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit H-4

     -      Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

SCHEDULES

Schedule 1.1

     -      Existing Letters of Credit

Schedule 2.1

     -      Commitments and Commitment Percentages

Schedule 7.2

     -      Subsidiaries and Capitalization

Schedule 7.5

     -      Tax Matters

Schedule 7.7

     -      Environmental Matters

Schedule 7.16

     -      Real Property

Schedule 7.17

     -      Litigation

Schedule 8.17

     -      Post-Closing Matters

Schedule 9.1

     -      Existing Indebtedness

Schedule 9.2

     -      Existing Liens

Schedule 9.6

     -      Transactions with Affiliates

Schedule 9.12

     -      Tax Preferred Subsidiaries

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 19, 2018, by and
among KORN/FERRY INTERNATIONAL, a Delaware corporation, as Borrower, the lenders
who are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Material Subsidiaries (or any Subsidiary that after giving effect to such
transaction would be a Material Subsidiary) (a) acquires all or substantially
all of the assets of any Person, or a division or business unit thereof or
location which such Person does business, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors or the equivalent governing
body (other than securities having such power only by reason of the happening of
a contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 12.1(e).

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means (a) the euro, (b) Pounds Sterling and (c) with the
prior written consent of the Administrative Agent and the applicable Issuing
Lender, such consents not to be



--------------------------------------------------------------------------------

unreasonably withheld or delayed, any other lawful currency (other than
Dollars); provided that in each case of (a) through (c) above, such currency is
freely transferable and convertible into Dollars in the United States currency
market and freely available to the applicable Issuing Lender in the London (or
other applicable) interbank deposit market.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency and “Alternative Currency Letters of Credit” means
the collective reference to all Letters of Credit denominated in an Alternative
Currency.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Net Leverage Ratio:

 

                LIBOR
Rate Loans     Base
Rate Loans     Pricing  
  Level    Consolidated Net Leverage Ratio    Commitment
Fee     LIBOR +     Base Rate
+  

 

I

 

  

 

Less than 1.50 to 1.00

 

  

 

 

 

 

0.20

 

 

% 

 

 

 

 

 

 

1.25

 

 

% 

 

 

 

 

 

 

0.25

 

 

% 

 

 

II

 

  

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

  

 

 

 

 

0.25

 

 

% 

 

 

 

 

 

 

1.50

 

 

% 

 

 

 

 

 

 

0.50

 

 

% 

 

 

III

 

  

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

  

 

 

 

 

0.30

 

 

% 

 

 

 

 

 

 

1.75

 

 

% 

 

 

 

 

 

 

0.75

 

 

% 

 

 

IV

 

  

 

Greater than or equal to 2.50 to 1.00

 

  

 

 

 

 

0.35

 

 

% 

 

 

 

 

 

 

2.00

 

 

% 

 

 

 

 

 

 

1.00

 

 

% 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level I until the
Calculation Date applicable to the first fiscal quarter ended after the Closing
Date and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide an Officer’s Compliance Certificate when
due as required by Section 8.2(a) for

 

2



--------------------------------------------------------------------------------

the most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level IV until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Net Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding such Calculation Date. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or
Section 8.2(a) is shown to be inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) any Revolving Credit Commitments are in effect, or
(iii) any Extension of Credit is outstanding when such inaccuracy is discovered
or such financial statement or Officer’s Compliance Certificate was delivered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Net Leverage Ratio
in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Revolving Credit Commitments and the repayment of all other Obligations
hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), each in its capacity as a joint lead arranger and joint
bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bank Guarantee” means a bank guarantee issued by a Revolving Credit Lender or
one of its Affiliates or branches or a correspondent bank on its behalf, for the
account of the Borrower or any Subsidiary of the Borrower, to support
obligations of such Person incurred in the ordinary course of such Person’s
business.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). Notwithstanding the foregoing,
if the Base Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for the
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means Korn/Ferry International, a Delaware corporation.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Charlotte, North Carolina, Los Angeles, California or New York, New York, are
open for the conduct of their commercial banking business, (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a London Banking Day and (c) if such
day relates to any determination of the spot exchange rate for Alternative
Currency, any day that is a Business Day described in clause (a) and that is
also a day on which banks are open for foreign exchange business in the
principal financial center of the country of the relevant Alternative Currency
for which such spot exchange rate is being determined.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease Obligations” of any Person means, subject to Section 1.3(c), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Notwithstanding anything in the foregoing, in no event shall
“Cash Collateral” include Excluded Assets.

“Cash Equivalents” means, when used in connection with any Person, that
Person’s:

(a)    Investments in Government Securities due within one year after the date
of the making of the investment;

(b)    Investments in readily marketable direct obligations of any State of the
United States or any political subdivision of any such State or any public
agency or instrumentality thereof given, on the date of such investment, a
credit rating of at least Aa by Moody’s or AA by S&P, in each case due within
one year after the date of the making of the investment;

(c)    Investments in certificates of deposit issued by, bank deposits in,
eurodollar deposits through, bankers’ acceptances of, and repurchase agreements
covering Government Securities executed by, the Administrative Agent or any bank
incorporated under the Applicable Laws of the United States, any State thereof
or the District of Columbia and having, on the date of such investment, combined
capital, surplus and undivided profits of at least $250,000,000, or total assets
of at least $5,000,000,000, in each case due within one year after the date of
the making of the investment;

(d)    Investments in certificates of deposit issued by, bank deposits in,
eurodollar deposits through, bankers’ acceptances of, and repurchase agreements
covering Government Securities executed by, any branch or office located in the
United States of a bank incorporated under the Applicable Laws of any
jurisdiction outside the United States having on the date of such investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000, in each case due within one year after
the date of the making of the investment;

(e)    Investments in readily marketable commercial paper or other debt
securities issued by corporations doing business in and incorporated under the
Applicable Laws of the United States or any State thereof or of any corporation
that is the holding company for a bank described in clause (c) or (d) above
given on the date of such investment a credit rating of at least P 1 by Moody’s
or A 1 by S&P, in each case due within one year after the date of the making of
the investment;

(f)    Investments in a readily redeemable “money market mutual fund” sponsored
by a bank described in clause (c) or (d) hereof that has and maintains an
investment policy limiting its investments primarily to instruments of the types
described in clauses (a) through (e) hereof and given on the date of such
investment a credit rating of at least Aa by Moody’s and AA by S&P; and

(g)    solely with respect to any Foreign Subsidiary, Investments equivalent to
those referred to in clauses (a) through (f) of this definition, denominated in
the foreign currency that is the local currency where such Foreign Subsidiary is
organized or has its principal place of business which are comparable in

 

5



--------------------------------------------------------------------------------

tenor and credit quality to those referred to in clauses (a) through (f) above
and customarily used in the ordinary course of business by similar companies for
cash management purposes in the relevant jurisdiction to the extent reasonably
required in connection with any business conducted by such Foreign Subsidiary in
such jurisdiction.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.

“CFC Debt” has the meaning assigned thereto in the definition of “Tax Preferred
Subsidiary”.

“Change in Control” means an event or series of events by which (a) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30%, or more, of the Equity Interests of the Borrower
having the right to vote for the election of members of the board of directors
of the Borrower, (b) a majority of the members of the board of directors of the
Borrower do not constitute Continuing Directors, (c) except to the extent
otherwise permitted pursuant to the terms of this Agreement (including, without
limitation, Section 9.4), the Borrower shall cease to own and control, directly
or indirectly, (i) with respect to any Material Subsidiary in existence on the
Closing Date, all of the Equity Interests in such Material Subsidiary owned and
controlled, directly or indirectly, by the Borrower on the Closing Date, or
(ii) with respect to any Material Subsidiary acquired or formed after the
Closing Date, all of the Equity Interests in such Material Subsidiary owned and
controlled, directly or indirectly, by the Borrower on the date of such
acquisition or formation or (d) there shall have occurred under any indenture or
other instrument evidencing any other Indebtedness or Equity Interests in excess
of $50,000,000, any “change in control” or similar provision (as set forth in
such indenture, agreement or other evidence of such Indebtedness or Equity
Interest) obligating the Borrower or any of its Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness or Equity Interests prior to
the scheduled maturity provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued; provided further, that the increased costs
associated with a Change in Law based on the foregoing clauses (i) and (ii) may
only be imposed to the extent the applicable Lender or other Recipient generally
imposes the same charges on other similarly situated borrowers that are
similarly affected by the circumstances giving rise to such increased costs

 

6



--------------------------------------------------------------------------------

under credit facilities comparable to the Credit Facility pursuant to provisions
similar to Section 5.10 and only to the extent that the Administrative Agent,
such Lender or such Recipient reasonably deems that it is afforded the legal
right under such other credit facilities to impose such increased costs (it
being acknowledged and agreed that nothing in this proviso shall require the
Administrative Agent, any Lender or any other Recipient to disclose any
information related to similarly situated customers, comparable provisions of
similar agreements or otherwise that the Administrative Agent, such Lender or
such Recipient (as applicable), in its sole discretion, deems proprietary,
privileged or confidential, and the Administrative Agent’s, the applicable
Lender’s or the applicable Recipient’s (as the case may be) failure to provide
such information shall not preclude it from asserting that such other customer
is, or is not, similarly situated under a similar agreement to the Borrower).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents. For the avoidance of doubt,
Collateral shall in no event include any Excluded Assets.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated Adjusted EBIT” means, with respect to any fiscal period of
Borrower and its Subsidiaries (determined on a Consolidated basis and without
duplication), Consolidated Adjusted EBITDA for such period minus, to the extent
included as an add-back in the computation of Consolidated Adjusted EBITDA for
such fiscal period, depreciation expense and amortization expense.

“Consolidated Adjusted EBITDA” means, with respect to any fiscal period of the
Borrower and its Subsidiaries, the sum of (determined on a Consolidated basis
and without duplication) the following:

(a)    (i) net profit (before tax and equity in earnings of non-Consolidated
Subsidiaries) for such period and (ii) the amount of dividends or other
distributions paid in cash to the Borrower or one of its Consolidated
Subsidiaries during such period by a non-Consolidated Subsidiary of the
Borrower,

minus

(b)    to the extent included in the computation of net profit under clause
(a)(i) for such period, the amount of any non-recurring gains (excluding,
however, cash non-recurring gains relating to previously expensed items that do
not exceed in the aggregate the greater of (i) $15,000,000 and (ii) 5.0% of
Consolidated Adjusted EBITDA, determined net of any non-recurring gains of the
type described in this parenthetical, for the trailing twelve-month period
ending on the last day of such period),

 

7



--------------------------------------------------------------------------------

plus

(c)    the sum of the following, to the extent deducted in the computation of
net profit under clause (a)(i) above for such period: (i) Consolidated Interest
Expense, plus (ii) depreciation expense and amortization expense, plus
(iii) non-cash capital stock-based compensation to officers and employees
(including in connection with the vesting of stock options in the Borrower),
plus (iv) non-cash charges, but only to the extent not reserved for a future
cash charge, plus (v) non-cash charges related to fair value adjustments or
minus non-cash gains related to fair value adjustments, plus (vi) any
non-recurring expenses (including, without limitation, any restructuring
charges) of the Borrower and its Subsidiaries, in an aggregate amount in any
four consecutive fiscal quarter period that, when taken together with amounts
included in Consolidated Adjusted EBITDA pursuant to clause (d) below during
such four quarter period, shall not exceed the greater of $55,000,000 and 20% of
Consolidated Adjusted EBITDA determined for the applicable period prior to
giving effect to amounts added back pursuant to this clause (c)(vi) and amounts
included pursuant to clause (d) below,

plus

(d)    the amount of “run rate” net cost savings, synergies and operating
expense reductions projected by the Borrower in good faith to be realized as a
result of specified actions taken prior to the end of such fiscal period, or
with respect to any net cost savings, synergies and/or operating expense
reductions arising solely as a result of a Permitted Acquisition which are
expected to be taken within 6 months of the closing such Acquisition (in each
case calculated on a pro forma basis as though such net cost savings, synergies
and/or operating expense reductions had been realized on the first day of such
fiscal period as if such net cost savings, synergies and operating expense
reductions were realized during the entirety of such fiscal period), in each
case net of the amount of actual benefits realized during such fiscal period
from such actions; provided that (i) such net cost savings, synergies and
operating expense reductions (x) are reasonably identifiable, factually
supportable and expected to have a continuing impact on the operations of the
Borrower and its Subsidiaries, (y) have been determined by the Borrower in good
faith to be reasonably anticipated to be realized within 12 months following the
taking of the applicable actions giving rise thereto and (z) are set forth in
reasonable detail on a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent and (ii) the aggregate amount of net cost
savings, synergies and operating expense reductions included in Consolidated
Adjusted EBITDA pursuant to this clause (d) in any four consecutive fiscal
quarter period, when taken together with any expenses added back pursuant to
clause (c)(vi) above during such period, shall not exceed the greater of
$55,000,000 and 20% of Consolidated Adjusted EBITDA determined for the
applicable period prior to giving effect to amounts included pursuant to this
clause (d) and amounts added back pursuant to clause (c)(vi) above.

For purposes of this Agreement, Consolidated Adjusted EBITDA shall be adjusted
on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis, without
duplication, the sum of (a) all obligations for borrowed money, plus (b) all
obligations with respect to the principal component of Capital Lease
Obligations, plus (c) all obligations with respect to Disqualified Equity
Interests and (d) all Guarantee obligations in respect of items described in the
preceding clauses (a) through (c), plus (e) all unreimbursed drawings under
outstanding letters of credit.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBIT for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Interest Expense for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date

“Consolidated Interest Expense” means, for any period, interest expense of the
Borrower and its Subsidiaries as determined on a Consolidated basis, without
duplication, in accordance with GAAP, for such period.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date minus up to
$50,000,000 of Unrestricted cash and Cash Equivalents of the Borrower and its
Domestic Subsidiaries then on hand (excluding the proceeds of Indebtedness
incurred substantially concurrently with the determination of such amount) to
(b) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Continuing Director” means (a) any member of the board of directors of the
Borrower who was a director of the Borrower on the Closing Date, and (b) any
individual who becomes a member of the board of directors of the Borrower after
the Closing Date if such individual was approved, appointed or nominated for
election to the board of directors by a majority of the Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility and, if applicable, any Incremental Term
Loans.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount

 

9



--------------------------------------------------------------------------------

required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) has become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Disposition” has the meaning assigned thereto in Section 9.4(d).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Credit Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Revolving Credit
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such officers or employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of any such officer’s or
employee’s termination, death or disability.

 

10



--------------------------------------------------------------------------------

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the applicable Issuing Lender (and certified in writing to the Administrative
Agent), as the case may be, at such time on the basis of the most favorable spot
exchange rate determined by such Issuing Lender to be available to it at
approximately 11:00 a.m. (the time of the applicable Issuing Lender’s
Correspondent) on the most recent Revaluation Date for the purchase of Dollars
with such Alternative Currency. In the event that the Administrative Agent has
not received a notice of the spot exchange rate of the applicable Issuing Lender
by 11:00 a.m. (the time of the applicable Issuing Lender’s Correspondent) on the
applicable Revaluation Date then the spot exchange rate shall be deemed to by
the most favorable spot exchange rate determined by such Administrative Agent to
be available to it at approximately 11:00 a.m. (the time of the applicable
Issuing Lender’s Correspondent) on the most recent Revaluation Date for the
purchase of Dollars with such Alternative Currency. Such spot exchange rates
shall become effective as of such Revaluation Date and shall be the spot
exchange rate employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate amount of unrestricted and unencumbered (other than
Liens securing the Secured Obligations) (i) cash and Cash Equivalents and
(ii) Marketable Securities (excluding any Marketable Securities that are then
held in trust for settlement of the Borrower’s obligations under certain of its
deferred compensation plans), in each case then held by the Borrower and its
Domestic Subsidiaries, plus (b) the Revolving Credit Commitment as of that date,
minus (c) the aggregate outstanding Revolving Extensions of Credit as of that
date.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation,

 

11



--------------------------------------------------------------------------------

investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from any toxic or hazardous waste or substance or arising from alleged
injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of any toxic or hazardous waste or substance.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“euro” and “€” mean the single currency of the Participating Member States.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Evergreen Letter of Credit” means a Letter of Credit that is subject to
automatic renewal for one year periods pursuant to the terms of the applicable
Letter of Credit Application and Section 3.11 hereof.

“Exchange Act” means the Securities Exchange Act of 1934.

 

12



--------------------------------------------------------------------------------

“Excluded Asset” has the meaning assigned thereto in the Security Agreement. For
the avoidance of doubt, “Excluded Assets” shall include, in addition to such
assets as are expressly excluded from the collateral pursuant to the Security
Agreement, any CFC Debt.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 5.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.11(g), (d) any United States federal withholding Taxes imposed under
FATCA and (e) penalties and interest in respect of the foregoing.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 15, 2016 (as amended prior to the date hereof) by and among the Borrower,
the lenders party thereto and Wells Fargo, as the administrative agent for the
lenders thereunder.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) if applicable, the aggregate principal amount of the
Incremental Term Loans made by such Lender, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into in connection with the implementation of Sections 1471
through 1474 of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means (a) the engagement letter dated November 28, 2018 between
the Borrower and Wells Fargo Securities, LLC, (b) the separate fee letter
agreement dated December 17, 2018 between the Borrower and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (c) any letter between the Borrower and
any Issuing Lender (other than Wells Fargo) relating to certain fees payable to
such Issuing Lender in its capacity as such.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on April 30.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a country (or political subdivision thereof) other than the
United States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

14



--------------------------------------------------------------------------------

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that the term “Guarantee” shall not
include any liability by endorsement of instruments for deposit or collection or
similar transactions in the ordinary course of business or any customary and
reasonable indemnity obligations in effect on the Closing Date or otherwise
entered into in the ordinary course of business, including in connection with
any Acquisition or Disposition or the incurrence of Indebtedness or the issuance
of Equity Interests, in any case to the extent the subject transaction is
otherwise permitted hereby.

“Guaranty Agreement” means the unconditional guaranty agreement dated as of the
Original Closing Date executed by the Borrower and the Subsidiary Guarantors in
favor of the Administrative Agent, for the ratable benefit and the Secured
Parties as reaffirmed by the Reaffirmation Agreement.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

15



--------------------------------------------------------------------------------

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Subsidiary” means a Subsidiary of the Borrower that is not a
Material Subsidiary.

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

“Incremental Facilities Limit” means $250,000,000 less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all
previously incurred unfunded Incremental Loan Commitments and Incremental Term
Loans.

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Revolving Credit Loan” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

“Indebtedness”, as applied to any Person, means without duplication (a) all
indebtedness for borrowed money; (b) obligations under leases which in
accordance with GAAP constitute Capital Lease Obligations or are Synthetic
Leases; (c) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (d) obligations
under conditional sale or other title retention agreements relating to property
acquired by such Person and obligations of such Person in respect of the
deferred purchase price of property or services (other than current accounts
payable and accrued liabilities incurred in the ordinary course of such Person’s
business); (e) all

 

16



--------------------------------------------------------------------------------

indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person;
(f) obligations in respect of letters of credit or bankers acceptances; (g) any
advances under any factoring arrangement; (h) any net obligations of such Person
under Hedge Agreements; (i) all obligations of any partnership or joint venture
of which such Person is a member, if such Person is legally liable for such
obligations; (j) all obligations of any such Person in respect of Disqualified
Equity Interests and (k) all Guarantees of any such Person with respect to any
of the foregoing. For the avoidance of doubt, the obligation of any Person to
pay an “earn-out” or similar contingent consideration obligation in respect of
an acquisition (whether of Equity Interests or assets) shall not constitute
“Indebtedness” until the date that is sixty (60) days after such obligation has
been deemed (and treated as) a non-contingent liability in accordance with GAAP
(including, without limitation, in the event such earn-out or similar obligation
becomes the subject of an interest-bearing note or similar instrument).

In respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the amount of such Indebtedness as of any date of
determination will be the lesser of (x) the fair market value of such assets as
of such date and (y) the amount of such Indebtedness as of such date.

The amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

“Information” has the meaning assigned thereto in Section 12.10.

“Initial Issuing Lender” means Wells Fargo.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

17



--------------------------------------------------------------------------------

(d)    no Interest Period shall extend beyond the Maturity Date; and

(e)    there shall be no more than five (5) Interest Periods in effect at any
time.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C. App. § 1 et. seq.).

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of any
Equity Interests of any Person, any other Acquisition or by means of a loan,
advance creating a debt, capital contribution, guaranty or other debt or equity
participation interest in any other Person, including any partnership and joint
venture interests of such Person.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, (i) the Initial Issuing Lender and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit;
provided that the total number of Issuing Lenders under this clause (a) shall
not exceed four (4) and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.

“Issuing Lender’s Correspondent” means, with respect to any Issuing Lender, any
other financial institution designated by such Issuing Lender in writing to the
Administrative Agent to act as its correspondent hereunder with respect to the
issuance and payment of Alternative Currency Letters of Credit.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
each of the Initial Issuing Lenders, the amount set forth opposite the name of
each such Initial Issuing Lender on Schedule 2.1 and (b) for any other Issuing
Lender becoming an Issuing Lender after the Closing Date, such amount as
separately agreed to in a written agreement between the Borrower and such
Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (a) and (b) above,
any such amount may be changed after the Closing Date in a written agreement
between the Borrower and such Issuing Lender (which such agreement shall be
promptly delivered to the Administrative Agent upon execution); provided that
the L/C Commitment with respect to any Person that ceases to be an Issuing
Lender for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof).

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

18



--------------------------------------------------------------------------------

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) Fifty Million Dollars ($50,000,000) and
(b) the Revolving Credit Commitment.

“LCA Election” has the meaning assigned thereto in Section 1.13.

“LCA Test Date” has the meaning assigned thereto in Section 1.13(c).

“Lender” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to Section 5.13, other than any Person
that ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“Leverage Ratio Increase” has the meaning assigned thereto in Section 9.11(a).

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(d),

(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate as set by the ICE
Benchmark Administration (“ICE”) (or the successor thereto if ICE is no longer
making such rate available) for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and

 

19



--------------------------------------------------------------------------------

(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate as set by ICE (or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 5.8(d), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

LIBOR Rate =

    

LIBOR

       1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Permitted Indebtedness, and (c) is not conditioned on
the availability of, or on obtaining, third-party financing.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the
Reaffirmation Agreement, the Fee Letters, and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and, if applicable, any Incremental Term Loans and “Loan” means
any of such Loans.

 

20



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Marketable Securities” means, when used in connection with any Person, that
Person’s Investments, excluding Investments in real estate, that are (a) traded
on (i) a U.S. national securities exchange, (ii) on the comparable securities
exchanges located in London, England, Paris, France, Hong Kong, People’s
Republic of China, Tokyo, Japan and Frankfurt, Germany and (iii) any other
comparable non-U.S. exchange approved by the Administrative Agent (in
consultation with the Lenders), (b) reported through the National Association of
Securities Dealers Automated Quotation National Market System or comparable
non-U.S. established over-the-counter trading system approved by the
Administrative Agent (in consultation with the Lenders), (c) traded on a U.S.
commodities exchange or on a comparable non-U.S. commodities exchange approved
by the Administrative Agent (in consultation with the Lenders), or (d) regularly
traded on an over-the-counter basis and susceptible of obtaining bid offers and
prices by contacting the trading desks of at least three nationally recognized
securities or commodities trading companies, and in each case which are not (or
after exercise of immediately exercisable registration rights of such Person
would not be) subject to restrictions on transfer as a result of applicable
contract provisions, the provisions of the Securities Act, (or regulations
thereunder), or other Applicable Law.

“Material Acquisition” means any Permitted Acquisition having aggregate cash
consideration (including cash, Cash Equivalents and other deferred payment
obligations) in excess of Fifty Million Dollars ($50,000,000).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the financial condition, operations, assets, business or
properties of the Borrower and its Material Subsidiaries, taken as a whole,
(b) a material impairment of the ability of the Credit Parties to punctually pay
or perform their obligations under any Loan Document, or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Credit Party of any Loan Document to which it is a party.

“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

“Material Non-TP Subsidiary” means a Material Subsidiary of the Borrower that is
not a Tax Preferred Subsidiary.

“Material Subsidiary” means, collectively, (a) each Subsidiary identified as a
“Material Subsidiary” on Schedule 7.2, (b) each Domestic Subsidiary of the
Borrower (excluding Korn Ferry GP Ventures LLC, a Delaware limited liability
company, and Korn Ferry GP Ventures 2 LLC, a Delaware limited liability company)
and (c) any other Subsidiary of the Borrower that holds total assets (excluding
intercompany Indebtedness owing from the Borrower or any of its Subsidiaries)
with a book value of more than $50,000,000; provided that (i) any Subsidiary
that, directly or indirectly, owns a majority of the Equity Interests of a
Subsidiary that is a Material Subsidiary under clauses (a), (b) or (c) above
shall be a Material Subsidiary for so long as it continues to own such Equity
Interests, (ii) the Borrower may designate (in a writing delivered to the
Administrative Agent) a Subsidiary as a Material Subsidiary notwithstanding that
such Subsidiary would not otherwise constitute a Material Subsidiary and
(iii) other than with respect to a Subsidiary that is a Material Subsidiary
solely as a result of a designation by the Borrower pursuant to clause (ii) of
this proviso, once a Subsidiary becomes a Material Subsidiary (including on the
Closing Date) it may not be reclassified or re-designated as an Immaterial
Subsidiary.

 

21



--------------------------------------------------------------------------------

“Maturity Date” means the earliest to occur of (a) December 19, 2023, (b) the
date of termination of the aggregate Revolving Credit Commitments by the
Borrower pursuant to Section 2.5, and (c) the date of termination of the
aggregate Revolving Credit Commitments pursuant to Section 10.2(a).

“Maximum Permitted Leverage Ratio” has the meaning assigned thereto in
Section 9.11(a).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

22



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Original Closing Date” means June 15, 2016.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Plan, other than a Multiemployer Plan, which is subject
to the provisions of Title IV of ERISA or Section 412 of the Code and which
(a) is maintained, funded or administered for the employees of any Credit Party
or any ERISA Affiliate or (b) has at any time within the preceding seven
(7) years been maintained, funded or administered for the employees of any
Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition of a Person (each, an “Acquired
Person”); provided that each of the following conditions is satisfied with
respect to such Acquisition, which in the case of a Limited Conditionality
Acquisition shall be subject to Section 1.13:

(a)    such Acquired Person is engaged primarily in the same or reasonably
related line(s) of business as the Borrower and its Material Subsidiaries, taken
as a whole;

 

23



--------------------------------------------------------------------------------

(b)    within the periods provided therein, the provisions of Section 8.12 are
satisfied with respect to such new Subsidiary to the extent applicable;

(c)    such Acquisition is not opposed by the board of directors or equivalent
governing body of the Acquired Person;

(d)    if the aggregate consideration paid or to be paid with respect to such
Acquisition equals or exceeds $50,000,000, the Borrower shall have delivered to
the Administrative Agent prior written notice of such Acquisition, which notice
shall provide the Administrative Agent with a reasonably detailed description of
the proposed Acquisition;

(e)    at the time of such Acquisition, no Default or Event of Default shall
exist and no Default or Event of Default would occur as a result thereof on a
Pro Forma Basis immediately after giving effect to such Acquisition;

(f)    the Acquisition shall have been consummated in compliance in all material
respects with all Applicable Laws;

(g)    after giving effect to the Acquisition and the purchase price to be paid
in connection therewith, Domestic Liquidity shall not be less than $50,000,000;

(h)    no later than five (5) Business Days prior to the proposed closing date
of such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and detail reasonably satisfactory to the Administrative
Agent, that the Borrower is in compliance on a Pro Forma Basis with each
covenant contained in Section 9.11;

(i)    the aggregate amount of consideration paid with respect to all
Acquisitions made by Material Subsidiaries that are not Credit Parties or of
Acquired Persons that do not become Credit Parties shall not exceed $100,000,000
in any Fiscal Year and $300,000,000 in the aggregate over the term of this
Agreement; provided, that with respect to any Acquisition involving both
Acquired Persons that become Credit Parties and Acquired Persons that do not
become Credit Parties, the purchase price of such Acquisition shall be allocated
amongst such Acquired Persons in accordance with a third party valuation, if
any, or otherwise as determined by the Borrower in good faith and, if requested
by the Administrative Agent, with delivery to the Administrative Agent of
reasonable supporting calculations; and

(j)    if the aggregate consideration paid or to be paid with respect to such
Acquisition equals or exceeds $50,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
all of the requirements set forth above have been satisfied or will be satisfied
on or prior to the consummation of such purchase or other Acquisition.

“Permitted Currency” means Dollars or any Alternative Currency, or each such
currency, as the context requires.

“Permitted Encumbrances” means

(a)    any Liens in existence on the Closing Date and described on Schedule 9.2,
and any renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness permitted pursuant to Section 9.1(b));

 

24



--------------------------------------------------------------------------------

provided that the scope of any such Lien shall not be increased, or otherwise
expanded, to cover any additional property or type of asset, as applicable,
beyond that in existence on the Closing Date, except for products and proceeds
of the foregoing;

(b)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);

(c)    Liens for taxes, fees, assessments or other governmental charges or
levies either not delinquent or being contested in good faith by appropriate
proceedings and for which the Borrower maintains adequate reserves;

(d)    purchase money Liens, whether now existing or hereafter arising
(including those arising out of a Capital Lease Obligation or a Synthetic
Lease) (i) on equipment and software acquired or held by the Borrower incurred
for financing the acquisition of the equipment and software, or (ii) existing on
equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the equipment and software;

(e)    leases or subleases and licenses or sublicenses granted in the ordinary
course of business;

(f)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 10.1(j);

(g)    Liens in favor of financial institutions arising in connection with the
Borrower’s deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by, such
institutions;

(h)    Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens incurred in the ordinary course of business
for sums not overdue more than sixty (60) days;

(i)    Liens (other than any Lien created by Section 4068 of ERISA and securing
an obligation of any employer or employers which is delinquent) incurred or
deposits or pledges made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other types of social
security, or to secure the performance of bids, leases, customs, tenders,
statutory obligations, surety and appeal bonds, payment and performance bonds,
return-of-money bonds and other similar obligations (not incurred in connection
with the borrowing of money or the obtaining of advances or credits to finance
the purchase price of property);

(j)    easements, rights-of-way, restrictions, covenants, conditions and other
Liens incurred, licenses and sublicenses and other similar rights granted to
others in the ordinary course of business and not, individually or in the
aggregate, materially interfering with the ordinary conduct of the business of
the applicable Person;

(k)    Liens which are incidental to the conduct of the Borrower’s business or
the ownership of its property and assets (including, without limitation, leases
entered into in the ordinary course of business) and which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit,
and which do not in the aggregate materially impair the ordinary conduct of the
business of the applicable Person;

 

25



--------------------------------------------------------------------------------

(l)    Liens securing Indebtedness incurred and used to finance insurance
premiums, provided that the property encumbered thereby shall be limited to the
proceeds of any such insurance policies;

(m)    any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;

(n)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

(o)    Liens arising from UCC financing statement filings regarding Operating
Leases and consignments;

(p)    Liens consisting of rights of set-off or bankers’ liens or amounts on
deposit, including, without limitation, in respect of Cash Management Agreements
and similar arrangements in the ordinary course of business, and Guarantees
thereof;

(q)    Liens on cash deposits (and the accounts containing solely such cash
deposits) held by and in favor of other financial institutions arising from or
in connection with letters of credit or guarantees issued by such other
financial institutions on behalf of the Borrower and/or its Subsidiaries and
permitted by clause (j) of Permitted Indebtedness and Liens arising under
Applicable Law in favor of the issuers of such letters of credit on the
documentation presented under any such letters of credit;

(r)    Liens on any Indebtedness of a Material Subsidiary permitted pursuant to
clause (c) of Permitted Indebtedness, so long as such Liens (i) are in existence
at time of the applicable Permitted Acquisition and not created in contemplation
thereof and (ii) do not extend to assets not subject to such Liens at the time
of Permitted Acquisition (other than improvements thereon, after acquired
property and the proceeds thereof), including, without limitation, the assets of
the Borrower or any other Subsidiary;

(s)    Liens securing obligations or liabilities (other than Indebtedness for
borrowed money) in an aggregate amount not to exceed $15,000,000 at any time
outstanding; and

(t)    Liens securing Indebtedness permitted under clause (n) of the definition
of Permitted Indebtedness; provided that such Liens do not at any time encumber
any property other than the Subject Receivables sold (or intended to be sold)
pursuant to a Disposition permitted by Section 9.4(d)(xiv).

“Permitted Indebtedness” means, without duplication:

(a)    the Obligations;

(b)    Indebtedness not to exceed $25,000,000 in the aggregate in any Fiscal
Year of the Borrower secured by a Lien permitted pursuant to clause (d) of the
definition of Permitted Encumbrances; provided such Indebtedness does not exceed
the cost of the equipment and related software financed with such Indebtedness;

(c)    Indebtedness of a Material Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by the Borrower or a Material Subsidiary
pursuant to a Permitted Acquisition as a result of a merger or consolidation or
an Acquisition of the type described in clause (a) of such

 

26



--------------------------------------------------------------------------------

definition), so long as such Indebtedness (i) was not incurred in connection
with, or in contemplation of, such Permitted Acquisition, (ii) to the extent it
is secured by a Lien, does not, when aggregated with all other secured
Indebtedness acquired or assumed under this clause (c), exceed $40,000,000 in
the aggregate at any time outstanding and (iii) neither the Borrower nor any
Subsidiary thereof (other than such Acquired Person) is an obligor with respect
to such Indebtedness;

(d)    Indebtedness owing under Cash Management Agreements incurred in the
ordinary course of business;

(e)    Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(f)    Indebtedness owing under Hedge Agreements entered into (i) in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) in connection with an
accelerated share repurchase that is not otherwise prohibited hereunder;

(g)    Indebtedness constituting Investments in the form of intercompany loans
and advances to the extent permitted by Section 9.3 and the definition of
Permitted Investments; provided that (i) with respect to any such Indebtedness
owing from a Credit Party to a Non-Guarantor Subsidiary such Indebtedness shall
be subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent and (ii) with respect to any such Indebtedness owing from a
Non-Guarantor Subsidiary to a Credit Party such Indebtedness shall, if evidenced
by a note, be pledged and delivered to the Administrative Agent to the extent
required by the Security Documents;

(h)    Indebtedness of the Borrower owed to current and former directors,
officers and employees pursuant to deferred compensation, severance and
retirement plans and similar obligations, so long as such Indebtedness arises in
the ordinary course of business;

(i)    unsecured Indebtedness (including unsecured Subordinated Indebtedness) of
the Borrower or any other Credit Party; provided that (i) no Default or Event of
Default shall have occurred and be continuing or would be caused by the
incurrence of such Indebtedness; (ii) after giving effect to the incurrence of
such Indebtedness and the receipt and application of the proceeds thereof, the
Borrower shall be in compliance, on a Pro Forma Basis, with the financial
covenants set forth in Section 9.11 (determined based on the financial
information received for the fiscal quarter most recently ended prior to the
date of incurrence of such Indebtedness for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.1, Section 8.1(a) or
Section 8.1(b), as applicable, and assuming the funding in full of such
Indebtedness and, if applicable, giving effect to Section 1.13); (iii) such
Indebtedness does not mature, require any scheduled payment of principal,
require any mandatory payment, redemption or repurchase prior to the date that
is 91 days after the latest of the maturity dates of the Revolving Credit
Commitments and Loans in effect at the time of issuance or incurrence of such
Indebtedness (other than a customary mandatory prepayment or mandatory offer to
repurchase in connection with a change of control or asset sale that permits a
required prepayment of the Loans (or any of them) or required reduction of the
Revolving Credit Commitment); provided that any Indebtedness that automatically
converts to, or is exchangeable into, notes or other Indebtedness that meet this
clause (iii) shall be deemed to satisfy this condition so long as the Borrower
or applicable Credit Party irrevocably agrees at the time of the issuance
thereof to take all actions necessary to convert or exchange such Indebtedness;
(iv) the covenants with respect to such Indebtedness, when taken as a whole, are
not materially more restrictive to the Borrower and its Material Subsidiaries
than those herein (taken as a whole); and (v) such Indebtedness does not include
any financial performance “maintenance” covenants (whether stated as a covenant,
default or otherwise, although “incurrence-based” financial tests may be

 

27



--------------------------------------------------------------------------------

included) or cross-defaults (but may include cross-payment defaults and
cross-defaults at the final stated maturity thereof and cross-acceleration) and
is not guaranteed by or otherwise recourse to any Person or the assets of any
Person that is not a Credit Party;

(j)    (i) Indebtedness consisting of a Bank Guarantee to the extent a Letter of
Credit has been issued and is outstanding hereunder to support the Borrower or
its Subsidiary’s obligations (including any reimbursement obligations) in
respect of such Bank Guarantee and (ii) secured Indebtedness consisting of,
arising from or in connection with, letters of credit or guarantees issued by
other financial institutions on behalf of the Borrower and/or its Subsidiaries
in an aggregate amount not at any time exceeding $25,000,000;

(k)    Indebtedness consisting of financing of company owned life insurance
premiums in the ordinary course of business; provided that such Indebtedness is
supported by the cash value of the underlying policies;

(l)    Indebtedness arising from customary agreements providing for contingent
indemnification, adjustment of purchase price or similar obligations, or
guarantees of letters of credit, surety bonds or performance bonds securing any
obligations of any of the Credit Parties and their Subsidiaries pursuant to such
agreements, in any case incurred in connection with the disposition of any
business, assets or Equity Interests of any of the Credit Parties and their
Subsidiaries (other than guarantees of Indebtedness incurred, assumed or
acquired by any Person acquiring all or any portion of such business, assets or
Equity Interests of any of the Credit Parties and their Subsidiaries in
connection with such disposition) otherwise permitted hereunder;

(m)    Guarantees with respect to any of the foregoing (other than Indebtedness
permitted pursuant to subsection (c)); provided that if the Indebtedness being
Guaranteed is Subordinated Indebtedness then the Guarantee shall be subordinated
on the same basis; and

(n)    any transaction permitted under Section 9.4(d)(xiv), but only so long as
(i) such transaction at any time constitutes Indebtedness, (ii) such transaction
was permitted under Section 9.4(d)(xiv) at the time of the proposed Disposition
in connection with such transaction and (iii) the aggregate amount of such
Indebtedness in any Fiscal Year shall not exceed ten percent (10.0%) of the book
value of all accounts receivable of the Borrower and its Subsidiaries as of the
immediately prior Fiscal Year end.

“Permitted Investments” means, collectively, the following:

(a)    Investments in cash and Cash Equivalents;

(b)    Investments in Marketable Securities (including Marketable Securities
held in trust for settlement of the Borrower’s obligations under certain of its
deferred compensation plans) made in the ordinary course of business and
otherwise in a manner substantially consistent with prior practices;

(c)    Investments in Credit Parties;

(d)    Investments by Material Subsidiaries that are not Credit Parties in other
Material Subsidiaries that are not Credit Parties;

(e)    so long as no Default or Event of Default exists at the time of the
making thereof, other Investments in Subsidiaries that are not Credit Parties so
long as the aggregate amount of any such Investments does not exceed $50,000,000
during any Fiscal Year of the Borrower or $100,000,000 in the aggregate during
the term of this Agreement;

 

28



--------------------------------------------------------------------------------

(f)    Investments in an aggregate amount equal to the amount of compensation
deferred by directors, officers and employees of the Borrower pursuant to any
arrangement permitted under clause (h) of Permitted Indebtedness;

(g)    Investments by the Borrower or any of its Material Subsidiaries that
constitute Permitted Acquisitions;

(h)    Investments of any Person that becomes a Subsidiary after the Closing
Date; provided that (i) such Investments exist at the time such Person becomes a
Subsidiary, (ii) neither Borrower nor any other Subsidiary of the Borrower
(other than such new Subsidiary) shall be obligated in respect of such
Investments, and (iii) such Investments were not made in anticipation of such
Person becoming a Subsidiary;

(i)    Investments consisting of the non-cash consideration received by the
Borrower or any Material Subsidiary in connection with any Disposition not
prohibited by this Agreement;

(j)    Investments under Hedge Agreements permitted to be entered into in
accordance with this Agreement;

(k)    Investments representing retention loans made in the ordinary course of
business of the Borrower and its Material Subsidiaries; provided that the
aggregate principal amount of all such Investments constituting retention loans
shall not exceed the aggregate principal amount of retention loans approved by
the compensation committee of the Borrower;

(l)    to the extent not otherwise permitted by the foregoing, Investments
consisting of the conversion of Indebtedness in the form of intercompany loans
and advances into Qualified Equity Interests, including the transfer of an
intercompany loan by a Credit Party to a non-Credit Party, in each case, to the
extent the underlying intercompany loans or advances arose (i) in the ordinary
course of business between the Borrower and any Subsidiary or between a
Subsidiary of the Borrower and another Subsidiary or (ii) in connection with a
Permitted Acquisition;

(m)    Investments (other than Acquisitions); provided that after giving effect
to any such Investment and any Indebtedness incurred in connection therewith on
a Pro Forma Basis (i) no Default or Event of Default then exists or would result
therefrom, (ii) the Consolidated Net Leverage Ratio shall be no greater than
3.25 to 1.00 and (iii) Domestic Liquidity shall not be less than $50,000,000;

(n)    to the extent constituting Investments, purchases of assets in the
ordinary course of business; Restricted Payments permitted pursuant to
Section 9.5; and Guarantees permitted pursuant to clause (l) of Permitted
Indebtedness;

(o)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

29



--------------------------------------------------------------------------------

(p)    to the extent constituting Investments, prepaid expenses or leases,
workers’ compensation, utility, performance and other similar deposits provided
to third parties in the ordinary course of business; and

(q)    Permitted Restructurings.

For purposes of determining the amount of any Investment outstanding for
purposes of this definition and Section 9.3, such amount shall be deemed to be
the amount of such Investment when made, purchased or acquired (without
adjustment for subsequent increases or decreases in the value of such
Investment) less any amount realized in respect of such Investment upon the
sale, collection or return of capital (not to exceed the original amount
invested).

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Borrower are
converted, restructured or reorganized, whether by (a) transfer, (b)
acquisition, (c) contribution, (d) merger, (e) consolidation, (f) voluntary
dissolution, (g) liquidation, (h) recapitalization, (i) change in identity,
form, or place of organization, or (j) otherwise, in each case the result of
which may cause a direct or indirect sale, assignment or transfer of Equity
Interests and/or other assets between and among the Borrower and/or various
Subsidiaries of the Borrower; provided that (i) immediately prior to or after
giving effect to any such transaction or series of transactions, no Default or
Event of Default shall have occurred and be continuing, (ii) immediately after
giving effect to any such transaction or series of transactions, there shall be
no material reduction in Domestic Liquidity; (iii) immediately after giving
effect such transactions or series of transactions, Domestic Liquidity shall not
be less than $50,000,000; (iv) in any Fiscal Year, after giving effect to all
such transactions or series of transactions in such Fiscal Year, the aggregate
book value of the total assets of the Credit Parties, taken as a whole (other
than assets of a Credit Party consisting of the book value of Equity Interests
issued by a Subsidiary that is not a Credit Party and Excluded Assets), shall
not be reduced by more than 10% of the book value of the total assets of the
Credit Parties, taken as whole (other than assets of a Credit Party consisting
of the book value of Equity Interests issued by a Subsidiary that is not a
Credit Party and Excluded Assets), as of the immediately preceding Fiscal Year
end; (v) the following shall be true and correct of each such transaction or
series of transactions: (A) in the good faith determination of the Borrower,
such transaction or series of transactions is not materially disadvantageous to
Administrative Agent and the Lenders and (B) such transaction, or series of
transactions, will result in a non-de minimis, factually supportable and
reasonably identifiable tax, operational or other business benefit to the
Borrower and its Subsidiaries during the term of the Credit Facility; (vi) not
less than ten (10) Business Days prior to any such transaction or series of
transactions (or such later date as may be approved by the Administrative Agent
in its sole discretion) (other than any transaction or series of transactions
that involves the transfer solely of assets that are assets of a Credit Party
consisting of Equity Interests issued by a Subsidiary that is not a Credit Party
and/or Excluded Assets), the Borrower shall deliver to the Administrative Agent
written notice, which such notice shall include the Borrower’s good faith
estimate the aggregate book value of the total assets of the Credit Parties,
taken as a whole (other than assets of a Credit Party consisting of the book
value of Equity Interests issued by a Subsidiary that is not a Credit Party and
Excluded Assets) that are to be transferred in such transaction or series of
transactions; and (vii) unless waived by the Administrative Agent, in the case
of any such transaction or series of transactions that involves the transfer of
assets (other than assets of a Credit Party consisting of Equity Interests
issued by a Subsidiary that is not a Credit Party and Excluded Assets) owned by
a Credit Party with a book value in excess of $2,000,000, the Borrower shall
deliver to the Administrative Agent not less than ten (10) Business Days prior
to any such transaction or series of transactions (or such later date as may be
approved by the Administrative Agent in its sole discretion), the following, in
each case in form and detail reasonably satisfactory to the Administrative
Agent: (A) a written description of the

 

30



--------------------------------------------------------------------------------

restructuring steps (including the pre and post restructuring organization
chart) to such transaction or series of transactions, and (B) a certification of
a Responsible Officer certifying that all of the requirements set forth in
clause (v) above have been satisfied as of the date of consummation of such
transaction or series of transactions. For the avoidance of doubt, the
calculation of any reduction in total assets in any Fiscal Year that is
described in clause (iv) above shall be determined after giving effect to the
receipt by the Credit Parties of any assets (other than assets of a Credit Party
consisting of the book value of Equity Interests issued by a Subsidiary that is
not a Credit Party and Excluded Assets) in any such transactions or series of
transactions during the applicable Fiscal Year.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” has the meaning assigned thereto in Section 7.8.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate at its
principal U.S. office. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Pro Forma Basis” means, for purposes of calculating Consolidated Adjusted
EBITDA for any period during which one or more Specified Transactions occurs,
that such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period) shall be deemed to have occurred
as of the first day of the applicable period of measurement and:

(a)    all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b)    in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

 

31



--------------------------------------------------------------------------------

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned thereto in Section 8.2.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Reaffirmation Agreement” means that certain Reaffirmation and Amendment
Agreement dated as of the Closing Date and executed by the Credit Parties in
favor of the Administrative Agent and the Secured Parties.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 5.8(d).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 11.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer.

 

32



--------------------------------------------------------------------------------

Any document delivered hereunder or under any other Loan Document that is signed
by a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” has the meaning assigned thereto in Section 9.5.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) the date that is two (2) Business Days prior to each date of
issuance or extension of a Letter of Credit denominated in an Alternative
Currency, (b) the date that is two (2) Business Days prior to each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (c) each date of
any payment by an Issuing Lender under any Letter of Credit denominated in an
Alternative Currency, and (d) such additional dates as the Administrative Agent
or the applicable L/C Issuer shall determine or the Required Revolving Credit
Lenders shall require.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $650,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 2.1.

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 2.1.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and the Dollar Amount of such Revolving Credit Lender’s
participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

33



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding Dollar Amount thereof on such date after giving
effect to any Extensions of Credit occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) the Dollar Amount of any Letter of Credit then outstanding or
(c) any Swingline Loan then outstanding.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Person List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means any and all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

 

34



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

“Security Agreement” means the security agreement dated as of the Original
Closing Date and executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as reaffirmed and amended
by the Reaffirmation Agreement.

“Security Documents” means the collective reference to the Security Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any Disposition having gross sales proceeds in
excess of $15,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Subject Receivable” means an account receivable owing to the Borrower or any of
its Material Subsidiaries with respect to goods sold or services rendered by the
Borrower or such Material Subsidiary in the ordinary course of business, as the
case may be, including (a) all security interests or Liens and property subject
to such security interests or Liens securing or purporting to secure payment of
such account receivable and all Supporting Obligations relating solely to such
accounts receivable, (b) tax refunds and proceeds of insurance, other agreements
or arrangements of whatever character supporting or securing the payment of such
accounts receivable, (c) all rights and causes of action of the Borrower or such
Material Subsidiary against the applicable Account Debtors of such accounts
receivable and (d) all books, records and other information related to such
accounts receivable or the applicable Account Debtor.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

 

35



--------------------------------------------------------------------------------

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Non-TP Subsidiaries of the Borrower in existence on the Closing Date or which
become a party to the Guaranty Agreement pursuant to Section 8.12.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) Thirty Million Dollars
($30,000,000) and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tax Preferred Subsidiary” means (a) a Subsidiary of the Borrower that is a
controlled foreign corporation (within the meaning of Section 957(a) of the
Code), (b) any Subsidiary that is owned directly or indirectly by an entity
described in clause (a) of this definition, (c) any Subsidiary of the Borrower
substantially all of the assets of which consist, directly or indirectly, of
(i) Equity Interests or other securities of one or more entities described in
clause (a) of this definition (or are treated as consisting of such assets for
U.S. federal income tax purposes) and/or (ii) any Indebtedness or accounts
receivable owed by any entity described in clause (a) of this definition or
treated as owed by any such entity for U.S. federal income tax purposes (any
such Indebtedness or accounts receivable, “CFC Debt”) and (d) a Foreign
Subsidiary of Borrower which is treated as a disregarded entity or partnership
for United States tax purposes pursuant to the entity classification rules under
Section 7701 of the Code.

 

36



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of
$50,000,000: (a) a “Reportable Event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure and, if applicable,
Incremental Term Loans of such Lender at such time.

“Trade Date” has the meaning assigned thereto in Section 12.9(b)(i)(B).

“Transactions” means, collectively, (a) the refinancing of Indebtedness
outstanding under the Existing Credit Agreement, (b) the initial Extensions of
Credit and (c) the payment on the Closing Date of the fees and expenses incurred
in connection with the foregoing and the Credit Facility.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“United States” means the United States of America.

“Unrestricted” means, when referring to cash and Cash Equivalents of the
Borrower and its Subsidiaries, that such cash and Cash Equivalents (a) do not
appear or would not be required to appear as “restricted” on the financial
statements of the Borrower or any such Subsidiary (unless related to the Loan
Documents or the Liens created thereunder), (b) are not subject to a Lien in
favor of any Person other than the Administrative Agent under the Loan Documents
and Liens constituting Permitted Encumbrances in favor of any depository bank in
connection with statutory, common law and contractual rights of set-off

 

37



--------------------------------------------------------------------------------

and recoupment with respect to any deposit account, (c) are assets of the
Borrower or a Subsidiary that is a Domestic Subsidiary and are held in bank
accounts or securities accounts located in the United States and (d) are not
otherwise unavailable to the Borrower or such Subsidiary.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

SECTION 1.3    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations)

 

38



--------------------------------------------------------------------------------

required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c)    Notwithstanding anything to the contrary contained in this Section 1.3 or
the definition of “Capital Lease Obligations”, in the event of an accounting
change occurring after the Original Closing Date requiring all leases to be
capitalized, only those leases that would have constituted capital leases on the
Original Closing Date (assuming for purposes hereof that they were in existence
on the Original Closing Date) shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith (provided that all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

(d)    Any provision of this Agreement that requires compliance on a Pro Forma
Basis with the Consolidated Net Leverage Ratio set forth in Section 9.11 shall
be deemed to include any Leverage Ratio Increase then in effect pursuant to
Section 9.11(a).

SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not

 

39



--------------------------------------------------------------------------------

prohibited by any Loan Document; and (b) any definition or reference to any
Applicable Law, including, without limitation, Anti-Corruption Laws, Anti-Money
Laundering Laws, the Bankruptcy Code, the Code, the Commodity Exchange Act,
ERISA, the Exchange Act, the PATRIOT Act, the Securities Act, the UCC, the
Investment Company Act, the Interstate Commerce Act or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Amount that is equal to the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

SECTION 1.9    Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount
of any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.

SECTION 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.4(d) and 9.5, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Adjusted EBITDA in the most recent
annual financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 8.1(a). Notwithstanding the foregoing, for purposes of
determining compliance with Sections 9.1, 9.2 and 9.3, with respect to any
amount of Indebtedness or Investment in a currency other than Dollars, no breach
of any basket contained in such sections shall be deemed to have occurred solely
as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

SECTION 1.11    Currency Equivalents.

(a)    For purposes hereof, the applicable outstanding amount of Letters of
Credit and L/C Obligations (including, without limitation, all Alternative
Currency Letters of Credit) shall be deemed to refer to the Dollar Amount
thereof.

(b)    All Loans made under this Agreement, including, without limitation, Loans
made to refund drawings made under Alternative Currency Letters of Credit, shall
be made only in Dollars.

(c)    Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount as so determined by
the Administrative Agent or the applicable Issuing Lender, as applicable.

 

40



--------------------------------------------------------------------------------

SECTION 1.12    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

SECTION 1.13    Limited Conditionality Acquisitions. In the event that the
Borrower notifies the Administrative Agent in writing that any proposed
Acquisition is a Limited Conditionality Acquisition and that the Borrower wishes
to test the conditions to such Acquisition and the Indebtedness that is to be
used to finance such Acquisition in accordance with this Section (with such
election to be made on or prior to the date on which the definitive agreements
for such Limited Conditionality Acquisition are executed by the Borrower or its
applicable Subsidiary (any such election, an “LCA Election”)), then, so long as
agreed to by the lenders providing such Indebtedness, the following provisions
shall apply:

(a)    any condition to such Acquisition or such Indebtedness that requires that
no Default or Event of Default shall have occurred and be continuing at the time
of such Acquisition or the incurrence of such Indebtedness, shall be satisfied
if (i) no Default or Event of Default shall have occurred and be continuing at
the time of the execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Acquisition and (ii) no Event of
Default under any of Sections 10.1(a) or 10.1(g) shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith (including such additional
Indebtedness);

(b)    any condition to such Acquisition or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness shall be subject to customary “SunGard” or other customary
applicable “certain funds” conditionality provisions (including, without
limitation, a condition that the representations and warranties under the
relevant agreements relating to such Limited Conditionality Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as all such representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Acquisition;

(c)    any financial ratio test or condition, shall be tested as of the date of
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition (the “LCA Test Date”), after giving effect to the
relevant Limited Conditionality Acquisition and related incurrence of
Indebtedness, on a Pro Forma Basis and, for the avoidance of doubt, if any of
such ratios are exceeded or conditions are not met following the LCA Test Date,
but prior to the closing of such Limited Conditionality Acquisition, as a result
of fluctuations in such ratio or amount including due to fluctuations in
Consolidated Adjusted EBITDA of the Borrower or the Person subject to such
Limited Conditionality Acquisition, at or prior to the consummation of the
relevant transaction or action, such ratios will not be deemed to have been
exceeded and such conditions will not be deemed unmet as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken; and

 

41



--------------------------------------------------------------------------------

(d)    except as provided in the next sentence, if the Borrower has made an LCA
Election with respect to any Limited Conditionality Acquisition, then in
connection with any subsequent calculation of any ratio or basket on or
following the relevant date of execution of the definitive agreement with
respect to such Limited Conditionality Acquisition and prior to the earlier of
(i) the date on which such Limited Conditionality Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Conditionality
Acquisition is terminated or expires without consummation of such Limited
Conditionality Acquisition, any such ratio or basket shall be required to be
satisfied (x) on a Pro Forma Basis assuming such Limited Conditionality
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have been consummated and (y) assuming
such Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated. Notwithstanding the foregoing, any calculation of a ratio in
connection with determining the Applicable Margin and determining whether or not
the Borrower is in compliance with the requirements of Section 9.11 shall, in
each case be calculated assuming such Limited Conditionality Acquisition and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.

SECTION 1.14    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from the Closing Date
to, but not including, the Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Maturity
Date.

SECTION 2.2    Swingline Loans.

(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans in Dollars to the Borrower from time to
time from the Closing Date to, but not including, the Maturity Date; provided,
that (i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.

 

42



--------------------------------------------------------------------------------

(b)    Refunding.

(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii)    The Borrower shall pay to the Swingline Lender on demand, and in any
event on the Maturity Date, in immediately available funds the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages.

(iii)    If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of

 

43



--------------------------------------------------------------------------------

principal and interest payments, to reflect such Revolving Credit Lender’s pro
rata portion of such payment if such payment is not sufficient to pay the
principal of and interest on all Swingline Loans then due); provided that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Credit Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(iv)    Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(v) shall be conclusive absent manifest error.

(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before (or in the case of a borrowing on the Closing Date, two (2) Business
Days) each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a

 

44



--------------------------------------------------------------------------------

Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans.
If the Borrower requests a borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b)    Mandatory Prepayments.

(i)    If at any time the Revolving Credit Outstandings exceed the Revolving
Credit Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to the Dollar Amount of such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).

(ii)    If at any time (as determined by the Administrative Agent pursuant to
this Section 2.4(b)(ii)) and for any reason, based upon the Dollar Amount of all
outstanding

 

45



--------------------------------------------------------------------------------

Revolving Credit Loans and L/C Obligations, (a) the outstanding amount of all
L/C Obligations exceeds the lesser of (i) the Revolving Credit Commitment less
the sum of the aggregate principal amount of all outstanding Revolving Credit
Loans and Swingline Loans and (ii) the L/C Sublimit then the Borrower shall
either (A) repay Revolving Credit Loans in an amount equal to such excess (to
the extent such repayment will eliminate such excess) or (B) make a payment of
Cash Collateral into a Cash Collateral account opened by the Administrative
Agent for the benefit of the applicable Issuing Lender and the Revolving Credit
Lenders in an amount equal to the Dollar Amount of such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)). The Borrower’s
compliance with this Section 2.4(b)(ii) shall be tested from time to time by the
Administrative Agent at its sole discretion, but in any event shall be tested on
each Revaluation Date. Each such repayment pursuant to this
Section 2.4(b)(ii) shall be accompanied by any amount required to be paid
pursuant to Sections 5.8(c) and 5.9.

(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than 11:00 a.m. (i) on the same Business Day as each Base Rate
Loan and each Swingline Loan and (ii) at least three (3) Business Days before
each LIBOR Rate Loan, specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of Prepayment delivered in connection with any repayment of all of the
Credit Facility with the proceeds of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such incurrence or
occurrence of such other identifiable event or condition and may be revoked by
the Borrower in the event such contingency is not met (provided that the failure
of such contingency shall not relieve the Borrower from its obligations in
respect thereof under Section 5.9).

(d)    [Reserved].

(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.

(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
(subject to the last sentence of this

 

46



--------------------------------------------------------------------------------

Section 2.5(a)) written notice to the Administrative Agent, to permanently
reduce, without premium or penalty, (i) the entire Revolving Credit Commitment
at any time or (ii) portions of the Revolving Credit Commitment, from time to
time, in an aggregate principal amount not less than $3,000,000 or any whole
multiple of $1,000,000 in excess thereof. Any reduction of the Revolving Credit
Commitment shall be applied to the Revolving Credit Commitment of each Revolving
Credit Lender according to its Revolving Credit Commitment Percentage. All
Commitment Fees accrued until the effective date of any termination of the
Revolving Credit Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with any repayment of all of the
Credit Facility with the proceeds of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such incurrence or
occurrence of such identifiable event or condition and may be revoked by the
Borrower in the event such contingency is not met (provided that the failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).

(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to the Dollar Amount of such
excess. Such Cash Collateral shall be applied in accordance with
Section 10.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1    L/C Facility.

(a)    Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
Dollar Amount not to exceed its L/C Commitment for the account of the Borrower
or, subject to Section 3.10, any Subsidiary thereof. Letters of Credit may be
issued on any Business Day from the Closing Date to, but not including the
thirtieth (30th) Business Day prior to the Maturity Date in such form as may be
approved from time to time by the applicable Issuing Lender; provided, that no
Issuing Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Sublimit or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Permitted Currency in a minimum
Dollar Amount of $50,000 (or such lesser Dollar Amount as agreed to by the
applicable Issuing Lender and the Administrative Agent), (ii) except in the case
of an Evergreen Letter of

 

47



--------------------------------------------------------------------------------

Credit, expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (or such later date as may be
acceptable to the Administrative Agent and the applicable Issuing Lender in
their sole discretion), which date shall be no later than the fifth (5th)
Business Day prior to the Maturity Date and (iii) be subject to the ISP98 as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Closing Date and that such Issuing Lender in
good faith deems material to it, or (B) the conditions set forth in Section 6.2
are not satisfied, or (C) the beneficiary of such Letter of Credit is a
Sanctioned Person or (D) such Issuing Lender does not, as of the issuance or
extension date of such requested Letter of Credit, issue Letters of Credit in
the requested Permitted Currency. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.

(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request (which information shall
include the Permitted Currency in which such Letter of Credit shall be
denominated). Upon receipt of any Letter of Credit Application, the applicable
Issuing Lender shall, process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than (a) three (3) Business Days after its
receipt of the Letter of Credit Application therefor for a Letter of Credit to
be denominated in Dollars and (b) four (4) Business Days with respect to an
Alternative Currency Letter of Credit and in each case together with all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Revolving Credit Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.

 

48



--------------------------------------------------------------------------------

SECTION 3.3    Commissions and Other Charges.

(a)    Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit (reflected as
the Dollar Amount thereof) times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender
(reflected as the Dollar Amount thereof) as set forth in the applicable Fee
Letter executed by such Issuing Lender. Such issuance fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand of the applicable
Issuing Lender. For the avoidance of doubt, such issuance fee shall be
applicable to and paid upon each of the Existing Letters of Credit.

(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse each Issuing Lender
for such normal and customary fees, costs, charges and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it.

(d)    Payments in Dollars. The commissions, fees, charges, costs and expenses
payable pursuant to this Section 3.3 shall be payable in Dollars.

SECTION 3.4    L/C Participations.

(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Amount of
such draft, or any part thereof, which is not so reimbursed.

(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount (including such Issuing Lender’s calculation
of the

 

49



--------------------------------------------------------------------------------

Dollar Amount thereof) and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

(d)    Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(e)    All payments made by any L/C Participant under this Section 3.4 shall be
made in Dollars (based upon the Dollar Amount of the applicable payment);
provided that the Borrower shall be liable for any currency exchange loss
pursuant to the terms of Section 5.8(c).

SECTION 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and the Dollar Amount of a draft paid by it under any Letter of
Credit for the Dollar Amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment (including, without limitation, any and all costs, fees and other
expenses incurred by such Issuing Lender in effecting the payment of any
Alternative Currency Letter of Credit). Unless the Borrower shall immediately
notify such Issuing Lender that the Borrower intends to reimburse

 

50



--------------------------------------------------------------------------------

such Issuing Lender for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
as a Base Rate Loan on the applicable repayment date in the Dollar Amount of
(i) such draft so paid and (ii) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment (including,
without limitation, any and all costs, fees and other expenses incurred by such
Issuing Lender in effecting the payment of any Alternative Currency Letter of
Credit), and the Revolving Credit Lenders shall make a Revolving Credit Loan as
a Base Rate Loan in such Dollar Amount, the proceeds of which shall be applied
to reimburse such Issuing Lender for the Dollar Amount of the related drawing
and such fees and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the Dollar
Amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such Dollar Amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of (i) any setoff, counterclaim or defense to payment which the Borrower may
have or have had against the applicable Issuing Lender or any beneficiary of a
Letter of Credit or any other Person and (ii) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Borrower or any Subsidiary or in the relevant currency markets generally.
The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by such Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

SECTION 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

51



--------------------------------------------------------------------------------

SECTION 3.8    Resignation of Issuing Lenders.

(a)    Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).

(b)    Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the Borrower may, or at the request of such resigned Issuing Lender
the Borrower shall, use commercially reasonable efforts to, arrange for one or
more of the other Issuing Lenders to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Lender and outstanding at the time of such resignation, or make other
arrangements satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.

SECTION 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, the applicable Permitted Currency thereof, any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such Issuing Lender) with respect to each Letter of Credit issued by
such Issuing Lender that is outstanding hereunder. In addition, each Issuing
Lender shall provide notice to the Administrative Agent of its L/C Commitment,
or any change thereto, promptly upon it becoming an Issuing Lender or making any
change to its L/C Commitment. No failure on the part of any Issuing Lender to
provide such information pursuant to this Section 3.9 shall limit the
obligations of the Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

SECTION 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 3.11    Evergreen Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit Application, any Issuing Lender may, in its
discretion, agree to issue an Evergreen Letter of Credit that has automatic
extension provisions; provided that any such Evergreen Letter of Credit must
(a) permit the applicable Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof and
(b) after giving effect to any extension not expire later the fifth (5th)
Business Day prior to the Maturity Date. The Revolving Credit Lenders shall be
deemed to have authorized (but

 

52



--------------------------------------------------------------------------------

may not require) the applicable Issuing Lender to permit the extension of such
Letter of Credit at any time to an expiry date not later than the fifth (5th)
Business Day prior to the Maturity Date; provided, however, that the applicable
Issuing Lender shall not permit any such extension if (A) it has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of this Article III or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the date upon which it is permitted to decline
such extension (1) from the Administrative Agent that the Required Revolving
Credit Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 6.2 is not then
satisfied, and in each such case directing the applicable Issuing Lender not to
permit such extension.

ARTICLE IV

[RESERVED]

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1    Interest.

(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin. The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.

(b)    Default Rate. Subject to Section 10.3, (i) automatically upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a) or (g), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(c)    Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter;
and interest on each LIBOR Rate

 

53



--------------------------------------------------------------------------------

Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months at the end of
each three (3) month interval during such Interest Period. All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).

(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

SECTION 5.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

 

54



--------------------------------------------------------------------------------

SECTION 5.3    Fees.

(a)    Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement and ending on the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising under the Revolving Credit Facility shall have been
indefeasibly and irrevocably paid and satisfied in full, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the Revolving
Credit Commitment has been terminated. The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.

(b)    Other Fees. The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

SECTION 5.4    Manner of Payment. Except with respect to an Alternative Currency
Letter of Credit, each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any setoff, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 10.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Revolving Credit Commitment Percentage (or other applicable share as provided
herein) of such payment and shall wire advice of the amount of such credit to
each Lender. Each payment to the Administrative Agent on account of the
principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of any Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.9,
5.10, 5.11 or 12.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Each payment by the Borrower on account of any
Alternative Currency Letter of Credit (including the Reimbursement Obligation
with respect to any Alternative Currency Letter of Credit) shall be made in
Dollars not later than 1:00 p.m. (the time of the applicable Issuing Lender’s
Correspondent) on the date specified for payment under this Agreement to the
Administrative Agent’s account with the applicable Issuing Lender’s
Correspondent for the account of the applicable Issuing Lender in immediately
available funds, and shall be made without any set-off, counterclaim or
deduction

 

55



--------------------------------------------------------------------------------

whatsoever. Any payment received after such time but before 2:00 p.m. (the time
of the applicable Issuing Lender’s Correspondent) on such day shall be deemed a
payment on such date for the purposes of Section 10.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. (the time of the applicable Issuing
Lender’s Correspondent) shall be deemed to have been made on the next succeeding
Business Day for all purposes. Subject to the definition of Interest Period, if
any payment under this Agreement shall be specified to be made upon a day which
is not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment. Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 5.15(a)(ii).

SECTION 5.5    Evidence of Indebtedness.

(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

56



--------------------------------------------------------------------------------

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7    Administrative Agent’s Clawback.

(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to

 

57



--------------------------------------------------------------------------------

repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(c)    Nature of Obligations of Lenders. The obligations of the Lenders under
this Agreement to make the Loans, to issue or participate in Letters of Credit
and to make payments under this Section, Section 5.11(e), Section 12.3(c) or
Section 12.7, as applicable, are several and are not joint or joint and several.
The failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date.

SECTION 5.8    Changed Circumstances.

(a)    Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (d) below (unless
otherwise provided in clause (d) below), in connection with any request for a
LIBOR Rate Loan or a conversion to or continuation thereof, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Loan, (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for the ascertaining the
LIBOR Rate for such Interest Period with respect to a proposed LIBOR Rate Loan
or (iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan
shall be suspended, and the Borrower shall either (A) repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 5.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period.

(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and

 

58



--------------------------------------------------------------------------------

thereafter the Borrower may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

(c)    Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from any Issuing Lender or L/C Participant, pay to such Issuing Lender or
L/C Participant, the amount of (i) any loss or cost or increased cost incurred
by such Issuing Lender or L/C Participant, (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Lender or
L/C Participant, (iii) any interest or any other return foregone by such Issuing
Lender or L/C Participant as a result of the introduction of, change over to or
operation of the euro and (iv) any currency exchange loss, in each case that
such Issuing Lender or L/C Participant sustains as a result of the Borrower’s or
any L/C Participant’s repayment in Dollars of any Alternative Currency Letter of
Credit. A certificate of such Issuing Lender or L/C Participant setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such Issuing Lender or such L/C Participant shall be
conclusively presumed to be correct save for manifest error.

(d)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrower may, to the extent practicable (as
reasonably determined by the Administrative Agent to be generally in accordance
with similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(d)(i), (d)(ii) or (d)(iii) occurs
with respect to the Replacement Rate, in which case the provisions of this
Section 5.8(d) shall apply to the selection of a new Replacement Rate or (B) an
event described in Section 5.8(a)(i) or (a)(ii) occurs with respect to the
Replacement Rate or the Required Lenders (either directly or through the
Administrative Agent) notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate, in which case Section 5.8(a) shall
apply as if the relevant references therein to LIBOR shall be deemed to refer to
the Replacement Rate.    In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 5.8(d). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is

 

59



--------------------------------------------------------------------------------

approved by the Administrative Agent in connection with this clause (d), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

SECTION 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

SECTION 5.10    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the applicable Issuing Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, such
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing

 

60



--------------------------------------------------------------------------------

Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) then, upon written request of such Lender, such Issuing Lender or
other Recipient, the Borrower shall promptly pay to any such Lender, such
Issuing Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 5.11    Taxes.

(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such

 

61



--------------------------------------------------------------------------------

deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made

 

62



--------------------------------------------------------------------------------

without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-BEN-E, as applicable, establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-BEN-E, as
applicable; or

 

63



--------------------------------------------------------------------------------

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds and Credits. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund or credit
of any Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to

 

64



--------------------------------------------------------------------------------

such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund or credit had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. For purposes of
this paragraph (h), “credit” is intended to include only credits against future
Taxes that are in lieu of cash refunds. “Credit” is not intended to include
foreign tax credits or similar income tax credits.

(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

SECTION 5.12    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires any Credit Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.10 or Section 5.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if any Credit Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other

 

65



--------------------------------------------------------------------------------

Loan Documents (including any amounts under Section 5.9) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)    Selection of Lending Office. Subject to Section 5.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.

SECTION 5.13    Incremental Loans.

(a)    At any time following the Closing Date, the Borrower may by written
notice to the Administrative Agent elect to request the establishment of:

(i)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans, including a borrowing of an additional term loan the
principal amount of which will be added to the outstanding principal amount of
the existing tranche of term loans, if any, with the latest maturity date (any
such additional term loan, an “Incremental Term Loan”); or

(ii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such loan, an
“Incremental Revolving Credit Loan” and, together with the Incremental Term
Loans, the “Incremental Loans ”);

provided that (1) the total aggregate initial principal amount (as of the date
of incurrence thereof) of such requested Incremental Loan Commitments shall not
exceed the Incremental Facilities Limit and (2) the total aggregate amount for
each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall not be less than a minimum principal amount of $25,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (1). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to Administrative Agent (or such earlier date as may be
approved by the Administrative Agent). The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental

 

66



--------------------------------------------------------------------------------

Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment or any portion thereof. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that, subject to Section 1.13, each of the following conditions has
been satisfied or waived as of such Increased Amount Date:

(A)    no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith;

(B)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.11 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment and the Revolving
Credit Commitment being deemed to be fully funded) and (z) any Permitted
Acquisition, refinancing of Indebtedness or other event giving rise to a pro
forma adjustment consummated in connection therewith;

(C)    the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation,
Permitted Acquisitions and permitted dividends, distributions, redemptions and
repurchases of Equity Interests);

(D)    each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

(E)    (1) in the case of each Incremental Term Loan (the terms of which shall
be set forth in the relevant Lender Joinder Agreement):

(x)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
have a maturity date earlier than the Maturity Date;

(y)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Borrower on the applicable Increased
Amount Date; and

(z)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan shall be reasonably satisfactory to the Administrative
Agent and the Borrower;

 

67



--------------------------------------------------------------------------------

(2)    in the case of each Incremental Revolving Credit Commitment and the
related Incremental Revolving Credit Loans (the terms of which shall be set
forth in the relevant Lender Joinder Agreement):

(w)    such Incremental Revolving Credit Loans shall mature on the Maturity
Date, shall bear interest and be entitled to fees, in each case at the rate
applicable to the Revolving Credit Loans, and shall be subject to the same terms
and conditions as the Revolving Credit Loans;

(x)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Commitments) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Commitments)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(y)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Commitments shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility; and

(z)    any Incremental Lender with an Incremental Revolving Credit Commitment
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Commitment shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(F)    such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(G)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Loan Commitment), as
may be reasonably requested by Administrative Agent in connection with any such
transaction.

 

68



--------------------------------------------------------------------------------

(b)    (i) [Reserved].

(ii)    The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(c)    (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii)    On any Increased Amount Date on which any Incremental Revolving Credit
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Revolving Credit Commitment shall
become a Lender hereunder with respect to such Incremental Revolving Credit
Commitment.

SECTION 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount in Dollars not less
than the Minimum Collateral Amount.

(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Liens permitted under clause (b) of the
definition of Permitted Encumbrances), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

69



--------------------------------------------------------------------------------

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.15    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the

 

70



--------------------------------------------------------------------------------

principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 12.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

71



--------------------------------------------------------------------------------

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 5.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1    Conditions to Closing and Initial Extensions of Credit. Subject
to Section 8.17, the obligation of the Lenders to close this Agreement and to
make the initial Loans or issue or participate in the initial Letters of Credit,
if any, is subject to the satisfaction of each of the following conditions:

(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), the Reaffirmation
Agreement, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) each of the conditions set forth in Section 6.2
have been satisfied as of the Closing Date and (B) since April 30, 2018, no
event has occurred or condition arisen, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdiction certifying that such Credit Party has filed all required tax
returns and owes no delinquent taxes.

(iv)    Opinions of Counsel. Customary opinions of counsel to the Credit Parties
(including, without limitation, opinions of special counsel and local counsel as
may be reasonably requested by the Administrative Agent) addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).

(c)    Personal Property Collateral.

(i)    Filings and Recordings. Subject to the express limitations set forth in
the Security Documents, the Administrative Agent shall have received all filings
and recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Encumbrances).

(ii)    Pledged Collateral. Subject to the express limitations set forth in the
Security Documents, the Administrative Agent shall have received (A) original
stock certificates or other certificates evidencing the certificated Equity
Interests pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Security Documents together with an undated allonge for each such promissory
note duly executed in blank by the holder thereof.

(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Encumbrances).

 

73



--------------------------------------------------------------------------------

(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.

(v)    Intellectual Property. The Administrative Agent shall have received
security agreements duly executed by the applicable Credit Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.

(vi)    Other Collateral Documentation. The Administrative Agent shall have
received any documents required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without limitation,
any deposit account and securities account control agreements).

(d)    Consents; Defaults.

(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to have a Material Adverse Effect
on any of the Credit Parties or restrain, prevent or impose any material adverse
conditions on the transactions contemplated by this Agreement or the other Loan
Documents or that could seek or threaten any of the foregoing.

(ii)    No Injunction, Etc. No action, proceeding or investigation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby, or which could reasonably be expected to have a Material Adverse
Effect.

(e)    Financial Matters.

(i)    Financial Projections. The Arrangers shall have received, in form and
substance satisfactory to the Arrangers, projections, prepared by management of
the Borrower, of balance sheets, income statements and cash flow statements of
the Borrower and its Subsidiaries.

 

74



--------------------------------------------------------------------------------

(ii)    Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Credit Parties and their Subsidiaries, on a Consolidated
basis, are Solvent, (B) attached thereto are calculations evidencing compliance
on a Pro Forma Basis after giving effect to the Transactions with each covenant
contained in Section 9.11, and (C) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
the Borrower and its Subsidiaries.

(iii)    Payment at Closing. The Borrower shall have paid or made arrangements
to pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including,
without limitation, all Other Taxes, fees and other charges in connection with
the execution, delivery, recording, filing and registration of any of the Loan
Documents.

(f)    Miscellaneous.

(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

(ii)    Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries under the Existing Credit Agreement shall have been repaid in full
on the Closing Date, or shall be refinanced in full, substantially
simultaneously with the making of the Loans made on the Closing Date.

(iii)    PATRIOT Act, etc.

(A)    The Borrower and each of the Subsidiary Guarantors shall have provided to
the Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent at least five (5) Business Days prior to
the Closing Date in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations prior to the Closing Date.

(B)    If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall have delivered to the Administrative
Agent and directly to any Lender requesting the same, a Beneficial Ownership
Certification (or a certification that the Borrower qualifies for an express
exclusion from the “legal entity customer” definition under the Beneficial
Ownership Regulations) at least five (5) Business Days prior to the Closing
Date.

 

75



--------------------------------------------------------------------------------

(iv)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, as
are customary for transactions of the type contemplated by this Agreement.

Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), and/or any Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).

(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 3.2, as applicable.

(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(e)    Alternative Currency Letters of Credit. In the case of an Alternative
Currency Letter of Credit, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
applicable Issuing Lender or the Administrative Agent would make it
impracticable for such Alternative Currency Letter of Credit to be denominated
in the relevant Alternative Currency.

 

76



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1    Organization and Legal Status. The Borrower is a corporation,
duly organized and existing and in good standing under the laws of Delaware, and
is qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could reasonably be expected to result in a Material Adverse Effect. Each
Material Subsidiary is a corporation, limited liability company or other
business organization, duly organized and existing, or duly formed and existing
(as applicable), and (to the extent applicable in the corresponding jurisdiction
of organization) in good standing under the laws of its jurisdiction of
organization or formation, and is qualified or licensed to do business (and is
in good standing as a foreign organization, if applicable) in all jurisdictions
in which such qualification or licensing is required or in which the failure to
so qualify or to be so licensed could reasonably be expected to result in a
Material Adverse Effect. No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution.

SECTION 7.2    Capital Structure. As of the Closing Date, each Credit Party and
each Subsidiary of each Credit Party and the jurisdictions in which each Credit
Party and each direct Subsidiary of a Credit Party are organized are listed on
Schedule 7.2. As of the Closing Date, the capitalization of each Credit Party
(other than the Borrower) and each direct Subsidiary of a Credit Party consists
of the number of shares, authorized, issued and outstanding, of such classes and
series, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and (to the extent applicable)
nonassessable and not subject to any preemptive or similar rights, except as
described in Schedule 7.2. Schedule 7.2 identifies each Material Subsidiary as
of the Closing Date.

SECTION 7.3    Organizational Power or Authority; Enforceability. Each Credit
Party has the right and power to execute, deliver and perform this Agreement and
each of the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of the Borrower or the Credit Party that executes the same,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
equitable principles generally affecting creditors’ rights.

SECTION 7.4    No Conflict with Laws or Material Agreements; Compliance with
Laws. The execution, delivery and performance by the Borrower or any Material
Non-TP Subsidiary of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to the Borrower or any Material
Non-TP Subsidiary where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(b) contravene any provision of the articles of incorporation or by-laws (or
equivalent) of

 

77



--------------------------------------------------------------------------------

the Borrower or such Subsidiary, (c) conflict with, result in a breach of or
constitute a default under any Material Contract, obligation, indenture or other
instrument to which the Borrower or any such Subsidiary is a party or by which
the Borrower or such Subsidiary may be bound other than such violations,
breaches or defaults which are not reasonably expected to have a Material
Adverse Effect, and neither the Borrower nor any such Subsidiary is in violation
of, or default under, any contract, obligation, indenture or other instrument
described in this clause (c) in any respect that could reasonably be expected to
have a Material Adverse Effect, (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Encumbrances or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) filings to perfect the Liens
created by the Security Documents. Each of the Borrower and its Subsidiaries is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect.

SECTION 7.5    Payment of Taxes. Each Credit Party and each Material Subsidiary
thereof has duly filed or caused to be filed all federal income and other
material tax returns required by Applicable Law to be filed by it, and has paid,
or made adequate provision for the payment of, all material federal, state and
other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable by it (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party). As of
the Closing Date, except as set forth on Schedule 7.5, the Borrower has no
knowledge of any material pending assessments or adjustments of its or any of
its Subsidiaries’ income tax payable with respect to any year. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to a material amount of unpaid taxes which has
not been discharged or resolved (other than (a) any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Encumbrances).

SECTION 7.6    Governmental Approvals; Intellectual Property. The Borrower and
each Material Subsidiary possess, and will hereafter possess, all Governmental
Approvals required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable them to conduct the business in
which they are now engaged in compliance with Applicable Law, except where the
failure to possess any such Governmental Approvals or rights could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Governmental Approvals or rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to the rights referred to in the preceding
sentence as a result of its business operations.

SECTION 7.7    Environmental Regulations and Liabilities. Except as set forth on
Schedule 7.7 hereto, the Borrower and the Material Subsidiaries are in
compliance in all material respects with all applicable Environmental Laws. To
the best knowledge of the Borrower, none of the operations of the Borrower or
the Material Subsidiaries is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. To the best knowledge of the Borrower, none of the Borrower nor
any of the Material Subsidiaries has any material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.

 

78



--------------------------------------------------------------------------------

SECTION 7.8    ERISA.

(a)    Each Plan, Credit Party and ERISA Affiliate is in compliance in all
material respects with all applicable provisions of ERISA and the Code except as
could not reasonably be expected to have a Material Adverse Effect.

(b)    To the best knowledge of the Borrower, none of the Credit Parties nor any
of the ERISA Affiliates has violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by the
Borrower or any of the ERISA Affiliates (each, a “Plan”) where such violation
could reasonably be expected to have a Material Adverse Effect.

(c)    No Termination Event has occurred and is continuing with respect to any
Plan.

(d)    The Credit Parties and the ERISA Affiliates have met their minimum
funding requirements under ERISA with respect to each Plan, except where the
failure to meet such minimum funding requirements could not reasonably be
expected to result in a Material Adverse Effect.

(e)    Each Plan will be able to fulfill its benefit obligations as they come
due in accordance with the Plan documents and under GAAP, except where the
failure to fulfill such benefit obligations could not reasonably be expected to
result in a Material Adverse Effect.

(f)    As of the Closing Date, the Borrower is not nor will be using “plan
assets” (within the meaning of 29 CFR § 2510 3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, Letters of
Credit or the Revolving Credit Commitments.

SECTION 7.9    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 9.2 or Section 9.4(d) or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness in excess of
the amount set forth in Section 10.1(e) will be “margin stock”.

SECTION 7.10    Investment Company Act. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act)
and no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

SECTION 7.11    Material Contracts. As of the Closing Date, each Material
Contract is, and after giving effect to the consummation of the Transactions
will be, in full force and effect in accordance with

 

79



--------------------------------------------------------------------------------

the terms thereof. As of the Closing Date, no Credit Party nor any Subsidiary
thereof (nor, to its knowledge, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

SECTION 7.12    Labor Matters. As of the Closing Date, no Credit Party nor any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees. The Borrower
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.13    Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.

SECTION 7.14    Financial Statements. The annual Consolidated financial
statements of the Borrower and its Subsidiaries dated April 30, 2018 and all
interim financial statements delivered to the Administrative Agent since said
date, true copies of which have been delivered by the Borrower to the
Administrative Agent prior to the Closing Date, (a) are complete and correct and
present fairly in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates and for the periods to which they relate,
(b) disclose all liabilities of the Borrower and its Subsidiaries that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent as of the dates and for the periods to which
they relate, and (c) have been prepared in accordance with GAAP consistently
applied subject (other than with respect to audited annual financial statements)
to year-end audit adjustments and the absence of footnotes. Since April 30, 2018
no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

SECTION 7.15    Solvency. The Credit Parties and their Subsidiaries, on a
Consolidated basis, are Solvent.

SECTION 7.16    Ownership of Properties. As of the Closing Date, the real
property listed on Schedule 7.16 constitutes all of the real property that is
owned, leased, subleased or used by any Credit Party in the United States. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it, in each case as is necessary or desirable to the conduct
of its business, and valid and legal title to all of its personal property and
assets, except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to the Closing Date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

SECTION 7.17    Litigation. Except for matters set forth on Schedule 7.17, there
are no pending, or to the best of the Borrower’s knowledge, threatened, actions,
claims, investigations, suits or proceedings by or before any Governmental
Authority, arbitrator, court or administrative agency which could reasonably be
expected to result in a Material Adverse Effect.

SECTION 7.18    Anti-Corruption Laws and Sanctions.

(a)    None of (i) the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or

 

80



--------------------------------------------------------------------------------

currently the subject or target of any Sanctions, (B) is controlled by or is
acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) is under investigation for an alleged violation of, or
received notice from or made a voluntary disclosure to any governmental entity
regarding a possible violation of, Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws,
(E) directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons, (F) within the last five (5) years, has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws, or (G) within the last five (5) years, has violated
any Anti-Money Laundering Law. Each of the Borrower and its Subsidiaries has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Law and Sanctions. Each of the Borrower and its
Subsidiaries and each of their respective directors, officers, and to the
knowledge of Borrower, employees, agents and Affiliates, is in compliance with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

(b)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (iii) in any manner that would
result in the violation of any Anti-Money Laundering Laws, Anti-Corruption Laws
or any Sanctions applicable to any party hereto.

SECTION 7.19    No Default. None of the Borrower nor any of the Material
Subsidiaries is in default (subject to any applicable notice and/or cure
periods) on any obligation for borrowed money in excess of $2,500,000, any
material purchase money obligation or any other material lease, commitment,
contract, instrument or obligation and no event has occurred or is continuing
which constitutes a Default or an Event of Default.

SECTION 7.20    Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness and (to the extent of the value of the
Collateral) all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness of such Person.

SECTION 7.21    Disclosure. The Borrower and/or its Subsidiaries have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement or other material written information (other than
the Projections, as defined below, other forward-looking information and
information of a general economic or industry specific nature) furnished by or
on behalf of any Credit Party or any Subsidiary thereof to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial

 

81



--------------------------------------------------------------------------------

information, estimated financial information and other projected or estimated
information, (the “Projections”), the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

SECTION 7.22    Insurance. The Borrower maintains property, business
interruption and liability insurance covering the Credit Parties and has paid of
the all insurance premiums for the current policy year of each policy.

SECTION 7.23    Collateral. All of the Collateral is owned by the grantor of the
Lien or security interest therein in favor of the Administrative Agent free of
any material title defects or any Liens, except for Permitted Encumbrances. The
Liens and security interests granted to the Administrative Agent are, or in the
case of after acquired property, will be, when properly perfected by the filing
of a UCC financing statement, valid first priority Liens and security interests
in the Collateral (subject only to Permitted Encumbrances) to the extent that
the filing of Uniform Commercial Code financing statements is sufficient to
perfect such Lien or security interest.

ARTICLE VIII

AFFIRMATIVE COVENANTS

The Borrower covenants that until all of the Obligations (other than contingent
indemnification obligations not then due) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitments terminated, the Borrower
will:

SECTION 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a)    Annual Financial Statements. Not later than 90 days (or, if earlier, the
date of any required public filing thereof), after the end of each Fiscal Year,
an audited annual Consolidated financial statements of the Borrower and its
Subsidiaries, as of the end of such Fiscal Year, audited by a nationally
recognized public accounting firm without qualification or exception, to include
balance sheet and statements of income, cash flows and shareholders’ equity
(including all footnotes to the foregoing, all in reasonable detail and setting
forth in comparative form the corresponding figures as of the end of, and for,
the preceding Fiscal Year). Such financial statements shall be prepared in
accordance with GAAP, consistently applied.

(b)    Quarterly Financial Statements. Not later than 45 days (or, if earlier,
the date of any required public filing thereof), after the end of each fiscal
quarter of a Fiscal Year (other than the fourth fiscal quarter of each Fiscal
Year), Consolidated financial statements of the Borrower and its Subsidiaries as
of the end of such fiscal quarter, prepared by the Borrower, to include balance
sheet and statements of income and cash flows (all in reasonable detail and
setting forth in comparative form the corresponding figures as of the end of,
and for the corresponding period in, the preceding Fiscal Year). Such financial
statements shall be prepared in accordance with GAAP, consistently applied,
subject to normal year-end adjustments and the absence of footnotes.

 

82



--------------------------------------------------------------------------------

SECTION 8.2    Certificates; Other Reports.

(a)    Officer’s Compliance Certificate. Contemporaneously with each delivery of
annual and quarterly financial statements of the Borrower required hereby, an
Officer’s Compliance Certificate of the Borrower that said financial statements
are prepared in accordance with GAAP, consistently applied (subject in the case
of unaudited financial statements to normal year end adjustments and the absence
of footnotes), that there exists no Default or Event of Default and containing
computations as to compliance with the covenants set forth in Section 9.11, a
schedule identifying any changes in the list of Material Subsidiaries from that
set forth in Schedule 7.2 or, if applicable, the most recent list delivered
pursuant to this Section 8.2(a) and a report containing management discussion
and analysis.

(b)    Management Letters. Promptly after written request by the Administrative
Agent, copies of any other (i.e., to the extent not included in Section 8.1 or
clause (a) above, but only to the extent otherwise prepared) detailed audit
reports, management letters or recommendations submitted to the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any audit of the Borrower.

(c)    SEC Filings. Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case, not otherwise
required to be delivered to the Administrative Agent pursuant hereto.

(d)    Reports to Government Authorities. Promptly after written request by the
Administrative Agent, copies of any report or other document that was filed by
the Borrower with any Governmental Authority.

(e)    Budget. As soon as available and in any event not later than 90 days
after the commencement of each Fiscal Year of the Borrower, the budget and
projected financial statements of the Borrower for such Fiscal Year and each of
the two (2) Fiscal Years following such Fiscal Year (detailed on a quarterly
basis), including, in each case, projected Consolidated balance sheets,
statements of income and statements of cash flow of the Borrower and its
Consolidated Subsidiaries all in reasonable detail and with reasonable
assumptions.

(f)    Other Information. From time to time such other information as the
Administrative Agent may reasonably request in writing.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the following website address www.kornferry.com, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Administrative Agent has access;
provided that in any such instance (whether pursuant to clause (i) or (ii)
above), the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide copies of the Officer’s Compliance Certificates required by
Section 8.2(a) directly to the Administrative Agent.

 

83



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

SECTION 8.3    Notice of Litigation and Other Matters. Promptly (but, as to
clauses (b) through (e), in no event later than five (5) days after the
occurrence of each such event or matter) notify the Administrative Agent in
reasonable detail in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

(a)    any litigation pending or threatened in writing against Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect;

(b)    the occurrence of any Default or Event of Default;

(c)    any change in the name or the organizational structure of the Borrower or
any other Credit Party;

(d)    the occurrence and nature of any Reportable Event or Prohibited
Transaction, each as defined in ERISA, or any funding deficiency with respect to
any Plan; and

(e)    any termination or cancellation of any insurance policy which the
Borrower or any Material Subsidiary is required to maintain pursuant to this
Agreement or any Loan Document, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting the Borrower’s property in excess of an aggregate of $4,000,000.

Each notice pursuant to this Section 8.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(b) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 8.4    Preservation of Corporate Existence, Rights and Privileges;
Compliance with Laws and Regulations. Except as permitted by Section 9.4(a) and
any Permitted Restructuring, preserve and maintain, and cause each Material
Subsidiary to preserve and maintain, its separate organizational existence and
all material licenses, permits, Governmental Approvals, rights, privileges and
franchises

 

84



--------------------------------------------------------------------------------

necessary for the conduct of its business; and comply in all material respects
with the provisions of all documents pursuant to which Borrower or any Material
Subsidiary is organized and/or which govern Borrower’s or such Subsidiary’s
continued existence and materially comply with the requirements of all
Applicable Laws applicable to Borrower, its Material Subsidiaries and/or their
respective businesses.

SECTION 8.5    Maintenance of Property. Keep, and cause each Material Subsidiary
to keep, all properties useful or necessary to the Borrower’s and its Material
Subsidiaries’ businesses in good repair and condition in all material respects
(subject to normal wear and tear), and from time to time make necessary repairs,
renewals and replacements thereto so that such properties shall be fully and
efficiently preserved and maintained.

SECTION 8.6    Insurance. Maintain and keep in force, and cause each Material
Subsidiary to maintain and keep in force, for each business in which the
Borrower and its Material Subsidiaries are engaged, insurance of the types and
in amounts customarily carried in similar lines of business, including but not
limited to hazard, business interruption, fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts reasonably satisfactory to the
Administrative Agent, and deliver to the Administrative Agent from time to time
at the Administrative Agent’s written request schedules setting forth all
insurance then in effect, together with a lender’s loss payee or additional
insured endorsement for all such insurance naming the Administrative Agent as a
lender loss payee or additional insured (in form and substance reasonably
acceptable to the Administrative Agent). All policies of insurance shall provide
for at least thirty (30) days prior written cancellation notice to the
Administrative Agent (except as a result of non-payment of premium in which case
only 10 days’ prior written notice shall be required).

SECTION 8.7    Accounting Methods and Financial Records. Maintain, and cause
each Material Subsidiary to maintain, adequate books and records in accordance
with GAAP consistently applied, and permit any representative of the
Administrative Agent or any Lender, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of the Borrower or any such Material Subsidiary; provided,
however, unless a Default or Event of Default shall have occurred and be
continuing, (a) such inspections, audits and examinations shall be during the
Borrower’s or any such Material Subsidiary’s normal business hours, (b) the
Administrative Agent shall have provided the Borrower or such Material
Subsidiary with at least three (3) Business Days’ notice prior to any such
inspection, audit or examination and (c) the Administrative Agent shall not
exercise such rights more often than two times during any calendar year at the
Borrower’s expense.

SECTION 8.8    Payment of Taxes and Other Obligations. Pay and discharge, and
cause each Material Subsidiary to pay and discharge, prior to delinquency
(a) any and all material Indebtedness or obligations or (b) assessments and
taxes, both real or personal, including without limitation, federal and state
income taxes and state and local property taxes and assessments, except (i) in
each case, such as the Borrower or any Material Subsidiary may in good faith
contest or as to which a bona fide dispute may arise, and for which the Borrower
or the applicable Material Subsidiary has made provision, to Administrative
Agent’s reasonable satisfaction, for eventual payment thereof in the event the
Borrower or any such Subsidiary is obligated to make such payment and (ii) in
the case of clause (b), if the aggregate amount of such assessments and taxes to
be paid is not material.

SECTION 8.9    Environmental Laws. In addition to and without limiting the
generality of Section 8.4, (a) comply with, and ensure such compliance by all
Material Subsidiaries, tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and ensure that all Material
Subsidiaries, tenants and subtenants, if any, obtain and comply with and
maintain, any

 

85



--------------------------------------------------------------------------------

and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws and (b) conduct and complete, and cause all
Material Subsidiaries to conduct and complete, all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply, and cause all Material Subsidiaries to
promptly comply, with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except in each case of clauses (a) and
(b) as could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.10    Compliance with ERISA. In addition to and without limiting the
generality of Section 8.4, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply, and cause each Material Subsidiary to comply, with
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Plans, (ii) not take any action
or fail to take action, or cause any Material Subsidiary to take any action or
fail to take action, the result of which could reasonably be expected to result
in a liability to the PBGC or to a Multiemployer Plan, (iii) not participate, or
cause any Material Subsidiary to participate, in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate, and cause any Material Subsidiary to operate, each Plan in such a
manner that will not incur any tax liability under Section 4980B of the Code or
any liability to any qualified beneficiary as defined in Section 4980B of the
Code, (b) notify the Administrative Agent upon the occurrence of a Termination
Event and (c) furnish, and cause each Material Subsidiary to furnish, to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Plan as may be reasonably requested by the Administrative
Agent.

SECTION 8.11    Maintenance of Material Contracts. Maintain, and cause each
Material Subsidiary to maintain, in full force and effect, each Material
Contract; except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.12    Additional Material Non-TP Subsidiaries. Cause each entity that
becomes a Material Non-TP Subsidiary after the Closing Date (whether by a
Permitted Acquisition, statutory division, a written designation by the Borrower
as described in the definition of “Material Subsidiary,” the failure to qualify
as an Immaterial Subsidiary or otherwise) to (a) execute and deliver to the
Administrative Agent, within 30 days of becoming a Material Non-TP Subsidiary
(or such later date as may be approved by the Administrative Agent in its sole
discretion), (i) an appropriate joinder to the Guaranty Agreement and the
Security Agreement and (ii) such other agreements, documents and legal opinions
as the Administrative Agent may reasonably request, in form and substance
reasonably acceptable to the Administrative Agent, (b) promptly take such
actions to create and perfect Liens on such Material Non-TP Subsidiary’s assets
to secure the Secured Obligations as the Administrative Agent shall request,
except as set forth in the Security Agreement and subject in any case to
Permitted Encumbrances and (c) cause such Material Non-TP Subsidiary to deliver
simultaneously therewith documentation with respect to such Material Non-TP
Subsidiary similar to the documentation required under Section 6.1 with respect
to the Borrower as requested by the Administrative Agent (including, if
requested, opinions of counsel).

SECTION 8.13    [Reserved].

SECTION 8.14    Use of Proceeds.

(a)    [Reserved].

(b)    The Borrower shall use the proceeds of the Revolving Extensions of Credit
to finance the Transactions and for working capital and general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation,
Permitted Acquisitions and permitted dividends, distributions, redemptions and
repurchases of Equity Interests).

 

86



--------------------------------------------------------------------------------

(c)    The Borrower shall use the proceeds of any Incremental Term Loan and any
Incremental Revolving Credit Loans as permitted pursuant to Section 5.13, as
applicable.

(d)    The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 8.15    Compliance with Anti-Corruption Laws and Sanctions and
Beneficial Ownership. The Borrower will (a) maintain in effect and enforce
policies and procedures designed to promote and achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions and (b) notify the Administrative Agent and the Lenders of
any change in its status as exempt from the reporting requirements of the
Beneficial Ownership Regulation and, if applicable, deliver to the
Administrative Agent or directly to the applicable Lender any additional
information (including a Beneficial Ownership Certification necessary in order
to comply with the Beneficial Ownership Regulation).

SECTION 8.16    Collateral; Further Assurances. As security for the Secured
Obligations, the Borrower will, and will cause each Material Non-TP Subsidiary
to, from time to time take such actions and execute and deliver such documents
and instruments as the Administrative Agent shall require (other than Excluded
Perfection Actions, as defined in the Security Agreement) to ensure that the
Administrative Agent shall have received currently effective Loan Documents
(including Security Documents) pledging and granting security interests or other
Liens reasonably acceptable to the Administrative Agent on substantially all of
the such Person’s tangible and intangible personal property and assets now owned
or hereafter acquired, including all accounts, chattel paper, commercial tort
claims, deposit accounts, licenses, contracts, documents, equipment,
intellectual property and other general intangibles, instruments, inventory and
other goods, securities accounts and other investment property and cash, and all
products, profits and proceeds of the foregoing (each as defined in Article 9 of
the UCC, where applicable), and including 100% of the Equity Interests of all
present and future direct Subsidiaries (other than Tax Preferred Subsidiaries of
the type described in clauses (a) and (c) of the definition of Tax Preferred
Subsidiary) of any Credit Party and (ii) 65% of the voting Equity Interests and
100% of the non-voting Equity Interests of all present and future direct
Subsidiaries that are Tax Preferred Subsidiaries of the type described in
clauses (a) and (c) of the definition of Tax Preferred Subsidiary, but excluding
all Excluded Assets, in each case subject to no prior Lien or other encumbrance
or restriction on transfer except as expressly permitted hereunder or under such
Security Documents. All of the foregoing shall be evidenced by and subject to
the terms of such Security Documents, financing statements, and other documents
as the Administrative Agent shall reasonably require, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

87



--------------------------------------------------------------------------------

SECTION 8.17    Post-Closing Obligations. Execute and deliver the documents,
take the actions and complete the tasks set forth on Schedule 8.17, in each case
within the corresponding time limits specified on such schedule.

ARTICLE IX

NEGATIVE COVENANTS

The Borrower further covenants that until all of the Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Revolving Credit Commitments terminated,
the Borrower will not, and will not permit any of its Material Subsidiaries to:

SECTION 9.1    Indebtedness. Create, incur, assume or permit to exist any
Indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, other than:

(a)    Permitted Indebtedness; and

(b)    any other Indebtedness of the Borrower and its Subsidiaries existing on
the Closing Date and listed on Schedule 9.1 and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the direct or contingent obligor with respect
thereto is not changed, as a result of such refinancing, refunding, renewal or
extension, (iii) the final maturity date and Weighted Average Life to Maturity
of such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension and (iv) any refinancing, refunding, renewal or
extension of any Subordinated Indebtedness shall be (A) on subordination terms
at least as favorable to the Lenders, (B) no more restrictive on the Borrower
and its Subsidiaries than the Subordinated Indebtedness being refinanced,
refunded, renewed or extended and (C) in an amount not less than the amount
outstanding at the time of such refinancing, refunding, renewal or extension.

SECTION 9.2    Liens. Mortgage, pledge, grant or permit to exist a security
interest in, or Lien upon, all or any portion of its assets now owned or
hereafter acquired, other than Permitted Encumbrances.

SECTION 9.3    Investments. Make any Investment in any Person other than
Permitted Investments.

SECTION 9.4    Merger, Consolidation, Change of Business; Dispositions.

(a)    Merge into or consolidate with any other entity, other than (i) mergers
or consolidations of Subsidiaries into and with (x) the Borrower (with the
Borrower as the surviving entity) or (y) another Subsidiary, including in either
case in connection with Permitted Acquisitions and (ii) Permitted Acquisitions;
provided that in each case any Subsidiary that is merging or consolidating is a
Credit Party, the surviving entity shall be a Credit Party;

 

88



--------------------------------------------------------------------------------

(b)    Make any substantial change in the nature of the Borrower’s or the
Material Subsidiaries’ businesses as conducted as of the Closing Date not
reasonably related to such businesses as of the Closing Date;

(c)    Acquire substantially all of the assets of another Person, other than
pursuant to a Permitted Acquisition; or

(d)    Sell, lease, transfer, divide or otherwise dispose (each, a
“Disposition”) of the Borrower’s or any Material Subsidiaries assets, except:

(i)    (x) Dispositions of obsolete, worn-out or surplus property in the
ordinary course of business, (y) Dispositions constituting Restricted Payments
permitted by Section 9.5 or (z) Dispositions constituting Investments permitted
by Section 9.3.

(ii)    non-exclusive licenses for the use of the intellectual property of such
licensor and exclusive licenses of intellectual property rights so long as
substantially all of the economic value of the intellectual property rights is
retained by the licensor;

(iii)    Dispositions by (A) a Material Subsidiary (other than a Credit Party)
to any other Subsidiary; provided that in the case of a Disposition made to a
Credit Party the consideration paid with respect to such Disposition shall not
exceed the fair market value of the assets received (as determined by the board
of directors of the Borrower) and (B) the Borrower or any other Credit Party to
the Borrower or any other Credit Party;

(iv)    Dispositions of Equity Interests in any Subsidiary in order to qualify
members of the board of directors (or the equivalent governing body) of such
Subsidiary if required by Applicable Law;

(v)    involuntary Dispositions as a result of any loss of, damage to, or
destruction of, or any condemnation or other taking for public use of, any
property of such Person;

(vi)    Dispositions of assets for at least fair market value (as determined by
the board of directors of Borrower or a duly constituted committee thereof
having authority to act for the board of directors under the Borrower’s
organizational documents and Applicable Law) so long as (i) the consideration
received for any such Disposition shall be no less than seventy-five percent
(75%) in cash and (ii) the net book value of all assets sold or otherwise
disposed of after the Closing Date and during the term of this Agreement does
not exceed $75,000,000 in the aggregate;

(vii)    that any Subsidiary may be wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or a Credit Party, or, if such Subsidiary is not a Credit Party, to any
other Subsidiary;

(viii)    the Disposition of inventory in the ordinary course of business;

(ix)    the write-off, discount, sale or other Disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;

 

89



--------------------------------------------------------------------------------

(x)    the Disposition of any Hedge Agreement;

(xi)    Dispositions of Investments in cash and Cash Equivalents;

(xii)    to the extent constituting Dispositions, Permitted Encumbrances;

(xiii)    Permitted Restructurings; and

(xiv)    Dispositions of Subject Receivables prior to their stated due dates in
connection with customary supply chain financing or other similar arrangements
that provide for payment to the Borrower or one of its Material Subsidiaries
prior to the date that such Subject Receivables would otherwise be due; provided
that the aggregate book value of the Subject Receivables sold pursuant to this
clause (xiv) in any Fiscal Year shall not exceed ten percent (10.0%) of the book
value of all accounts receivable of the Borrower and its Subsidiaries as of the
immediately prior Fiscal Year end.

SECTION 9.5    Restricted Payments. Declare or pay any dividend or distribution
either in cash, stock or any other property on any Equity Interest of Borrower
or any Subsidiary now or hereafter outstanding, nor redeem, retire, repurchase
or otherwise acquire any part of any class of Borrower’s or any Subsidiaries’
Equity Interests now or hereafter outstanding (all of the foregoing, “Restricted
Payments”), other than, without duplication:

(a)    dividends and distributions paid by Subsidiaries to the Borrower or
another Subsidiary, including dividends payable in Qualified Equity Interests or
rights to purchase Qualified Equity Interests of such Subsidiaries, provided,
that no such dividend or distribution shall be paid by any Credit Party to any
Subsidiary that is not a Credit Party;

(b)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, (i) dividends payable solely in capital stock or
rights to purchase capital stock of the Borrower, (ii) cashless repurchases of
Equity Interests of the Borrower deemed to occur upon exercise of stock options
if any such Equity Interest represents a portion of the exercise price of such
options and (iii) cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower;

(c)    other Restricted Payments; provided that after giving effect to any such
Restricted Payment and any Indebtedness incurred in connection therewith (i) no
Default or Event of Default then exists or would result therefrom, (ii) the
Consolidated Net Leverage Ratio shall be no greater than 3.25 to 1.00 and
(iii) Domestic Liquidity shall not be less than $50,000,000; and

(d)    Permitted Restructurings.

SECTION 9.6    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:

(i)    transactions permitted by Sections 9.1, 9.3, 9.4 and 9.5;

(ii)    transactions existing on the Closing Date and described on Schedule 9.6;

 

90



--------------------------------------------------------------------------------

(iii)    transactions among Credit Parties not prohibited hereunder;

(iv)    other transactions in the ordinary course of business on terms as
favorable as could reasonably be obtained by it on a comparable arm’s-length
transaction with an independent, unrelated third party as determined in good
faith by the board of directors (or equivalent governing body) of the Borrower
or a duly constituted committee thereof having authority to act for the board of
directors (or such equivalent governing body) under the Borrower’s
organizational documents and Applicable Law;

(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective directors,
officers and employees in the ordinary course of business;

(vi)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Material Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries; and

(vii)    Permitted Restructurings.

SECTION 9.7    Accounting Changes; Organizational Documents.

(a)    Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b)    Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

SECTION 9.8    Payments and Modifications of Subordinated Indebtedness.

(a)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders hereunder
or would violate the subordination terms thereof.

(b)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (x) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (y) at the maturity thereof) any Subordinated Indebtedness,
except:

(i)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted hereunder and by any subordination
provisions applicable thereto;

(ii)    payments and prepayments of any Subordinated Indebtedness made solely
with the proceeds of Qualified Equity Interests; and

(iii)    the payment of principal interest, expenses and indemnities in respect
of Subordinated Indebtedness to the extent such payments are not prohibited by
any subordination provisions applicable thereto.

 

91



--------------------------------------------------------------------------------

SECTION 9.9    No Further Negative Pledges.

(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to clause (b) of Permitted Indebtedness (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby), (iii) customary restrictions contained in the organizational documents
of any Non-Guarantor Subsidiary as of the Closing Date, (iv) customary
restrictions in connection with any Permitted Encumbrance or any document or
instrument governing any Permitted Encumbrance (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Encumbrance) and (v) obligations that are binding on a Material
Subsidiary acquired after the Closing Date that are in effect at the time such
Material Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary and are limited only to the property and assets of such Material
Subsidiary.

(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on its ability to (i) pay dividends or
make any other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party or (iii) make loans or advances to any Credit Party, except in each
case for such encumbrances or restrictions existing under or by reason of
(A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) obligations that are binding on a Material Subsidiary acquired after the
Closing Date that are in effect at the time such Material Subsidiary first
becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary and are
limited only to the property and assets of such Material Subsidiary and
(D) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.4(d)) that
limit the transfer of such Property pending the consummation of such sale.

(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on its ability to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to clause (b) of the definition of
Permitted Indebtedness (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Encumbrance or any document or instrument governing any Permitted
Encumbrance (provided that any such restriction contained therein relates only
to the asset or assets subject to such Permitted Encumbrance), (E) obligations
that are binding on a Material Subsidiary acquired after the Closing Date that
are in effect at the time such Material Subsidiary first becomes a Subsidiary of
the Borrower, so long as such obligations are not entered into in contemplation
of such Person becoming a Subsidiary and are limited only to the property and
assets of such Material Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.4(d)) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.

 

92



--------------------------------------------------------------------------------

SECTION 9.10    Sale Leasebacks. Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease Obligation, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Material Subsidiary thereof has sold or transferred or is to
sell or transfer to a Person which is not another Credit Party or Material
Subsidiary of a Credit Party or (b) which any Credit Party or any Material
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Material Subsidiary to another Person which is not another
Credit Party or Material Subsidiary of a Credit Party in connection with such
lease.

SECTION 9.11    Financial Covenants.

(a)    Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter to be greater than 3.25 to 1.00 (the
“Maximum Permitted Leverage Ratio”); provided that, upon the consummation of any
Material Acquisition and upon written request of the Borrower, the Maximum
Permitted Leverage Ratio shall be increased to 3.50 to 1.00, which such increase
shall be applicable (i) with respect to a Permitted Acquisition that is not a
Limited Conditionality Acquisition, for the fiscal quarter in which such
Permitted Acquisition is consummated and the three (3) consecutive quarterly
test periods thereafter or (ii) with respect to a Permitted Acquisition that is
a Limited Conditionality Acquisition, for purposes of determining compliance on
a Pro Forma Basis with this Section 9.11(a) on the LCA Test Date, for the fiscal
quarter in which such Permitted Acquisition is consummated and for the three
(3) consecutive quarterly test periods after which such Permitted Acquisition is
consummated (each, a “Leverage Ratio Increase”); provided that there shall be at
least two full fiscal quarters following the cessation of each such Leverage
Ratio Increase during which no Leverage Ratio Increase shall then be in effect.

(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter to be less than 3.25 to 1.00.

SECTION 9.12    Tax Preferred Subsidiary. Except in connection with a Permitted
Restructuring, (i) cause an existing Subsidiary that is or was not a Tax
Preferred Subsidiary to become a Tax Preferred Subsidiary, (ii) engage in a
transaction or series of transactions involving the transfer of one or more Tax
Preferred Subsidiaries (or material assets of any such Tax Preferred
Subsidiary), owned by the Borrower or by a Subsidiary Guarantor, that is not
considered an entity described in clause (c) of the definition of Tax Preferred
Subsidiary to a Domestic Subsidiary that qualifies as such, or (iii) enter into
one or more transactions having a substantially similar effect to the
transactions described in this Section 9.12. Notwithstanding the foregoing, the
foregoing covenant shall not apply to the Tax Preferred Subsidiaries listed on
Schedule 9.12 attached hereto.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1    Events of Default. Each of the following shall constitute an
Event of Default:

(a)    Default in Payment of Loans and Reimbursement Obligations. The Borrower
shall fail to pay (i) any principal of any Loan or Reimbursement Obligation when
due (whether at maturity, by reason of acceleration or otherwise), or (ii) any
interest, fees or other amounts payable under any of the Loan Documents within
three (3) Business Days of when due.

 

93



--------------------------------------------------------------------------------

(b)    Misrepresentation. Any financial statement or certificate furnished to
the Administrative Agent in connection with, or any representation or warranty
made by the Borrower or any Subsidiary under this Agreement or any other Loan
Document, shall prove to be incorrect, false or misleading in any material
respect when furnished or made.

(c)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(b), 8.4, 8.14,
8.15, 8.16 or 8.17 or Article IX.

(d)    Default in Performance of Other Covenants and Conditions. Any default in
the performance of or compliance with:

(i)    any obligation, agreement or other provision contained in Section 8.12
herein and such default shall continue for a period of ten (10) days from the
earlier of (A) the date the Borrower first knew of such default or (B) written
notice thereof from the Administrative Agent; or

(ii)    any obligation, agreement or other provision contained herein or in any
other Loan Document (other than those referred to in subsections (a), (b), (c)
and (d)(i) above), and such default shall continue for a period of thirty
(30) days from the earlier of (i) the date the Borrower first knew of such
default or (ii) written notice thereof from the Administrative Agent.

(e)    Indebtedness Cross-Default. Any default in the payment or performance of
any obligation (in each case, after giving effect to any applicable notice
and/or cure periods), or any defined event of default (in each case, after
giving effect to any applicable notice and/or cure periods), under the terms of
any contract, instrument or document (other than any of the Loan Documents)
pursuant to which the Borrower or any other Credit Party has incurred any debt
or other liability to any Person relating to Indebtedness (other than
Indebtedness hereunder) the principal amount outstanding (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is at least $50,000,000.

(f)    Change in Control. The occurrence of a Change in Control.

(g)    Insolvency; Bankruptcy Proceedings. The Borrower or any Material
Subsidiary shall become insolvent; the Borrower or any Subsidiary shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due or admits in writing its inability to pay its debts as
they become due, or shall make a general assignment for the benefit of
creditors; the Borrower or any Subsidiary shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under any Debtor Relief Laws, or
under any state or federal law granting relief to debtors, whether now or
hereafter in effect; or consent to, or fail to contest in a timely and
appropriate manner any involuntary petition filed against it in bankruptcy or
under any Debtor Relief Laws; or any involuntary petition or proceeding pursuant
to any Debtor Relief Laws is filed or commenced against the Borrower or any
Subsidiary, and such filing has not been stayed or dismissed within sixty
(60) days after the filing thereof, or the Borrower or any Subsidiary shall file
an answer admitting the jurisdiction of the court and the material allegations
of any involuntary petition; or the Borrower or any Subsidiary shall be
adjudicated a bankrupt, or an order for relief shall be entered against the
Borrower or any Subsidiary by any court of competent jurisdiction under any
Debtor Relief Laws.

 

94



--------------------------------------------------------------------------------

(h)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted
Encumbrances) on, or security interest in, any of the Collateral purported to be
covered thereby having, in the aggregate, a value in excess of $2,000,000, in
each case other than in accordance with the express terms hereof or thereof.

(i)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of $50,000,000,
(ii) a Termination Event or (iii) any Credit Party or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$50,000,000.

(j)    Judgment. The filing of a notice of judgment Lien against the Borrower or
any Subsidiary, and such judgment Lien has not been released, as of record,
within thirty (30) days after the filing thereof; or the recording of any
abstract of judgment against the Borrower or any Subsidiary in any jurisdiction
in which the Borrower or such Subsidiary has an interest in real property and
such abstract of judgment has not been released, as of record, within thirty
(30) days after the recording thereof; or the service of a notice of levy and/or
of a writ of attachment or execution, or other like process, against the assets
of the Borrower or any Subsidiary which has not been released by the date that
is thirty (30) days prior to the date such levy or attachment is to be made or
enforced; or the entry of a judgment against the Borrower or any Subsidiary for
the payment of money in excess of $50,000,000 (inclusive of amounts covered by
insurance with respect to which the insurer has not disputed coverage therefor)
which has not been released, discharged, bonded against, or stayed pending
appeal within thirty (30) days after entry thereof; or the entry of a judgment
against the Borrower or any Subsidiary which materially restricts the business
operations of the Borrower or such Subsidiary, was not stayed pending an appeal
immediately upon the entry thereof and which has not been reversed within thirty
(30) days after the date of entry thereof.

(k)    Subordination Terms. (i) Any of the Secured Obligations for any reason
shall cease to be “senior debt,” “senior indebtedness,” “designated senior debt”
or “senior secured financing” (or any comparable term) under, and as defined in,
the documentation governing any Subordinated Indebtedness that is subordinated
(in terms of payment or lien priority) to the Secured Obligations, (ii) the
subordination provisions set forth in the documentation for any Subordinated
Indebtedness that is subordinated (in terms of payment or lien priority) to the
Secured Obligations shall, in whole or in part, cease to be effective or cease
to be legally valid, binding and enforceable against the holders of any
Subordinated Indebtedness, if applicable, or (iii) any Credit Party or any
Subsidiary of any Credit Party, shall assert any of the foregoing in writing.

SECTION 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

 

95



--------------------------------------------------------------------------------

(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(g),
the Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 105% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.3. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.

(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.

(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing

 

96



--------------------------------------------------------------------------------

Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Issuing Lender or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Lender or Swingline Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 12.4 (subject to the terms of Section 5.6), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 5.6, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations, subject to
the provisions of Section 5.14 and 5.15, shall be applied by the Administrative
Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lenders and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lenders and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the Issuing Lenders, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

 

97



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be following such acceleration or exercise of
remedies and at least three (3) Business Days prior to the application of the
proceeds thereof. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

SECTION 10.6    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured

 

98



--------------------------------------------------------------------------------

Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.

(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1    Appointment and Authority.

(a)    Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
11.6 and 11.9 the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

99



--------------------------------------------------------------------------------

SECTION 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3    Exculpatory Provisions.

(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or

 

100



--------------------------------------------------------------------------------

any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith (including, without limitation, any report provided to it by an
Issuing Lender pursuant to Section 3.9), (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vi) the utilization of any Issuing Lender’s L/C
Commitment (it being understood and agreed that each Issuing Lender shall
monitor compliance with its own L/C Commitment without any further action by the
Administrative Agent).

SECTION 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 11.6    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the

 

101



--------------------------------------------------------------------------------

Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the

 

102



--------------------------------------------------------------------------------

Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

SECTION 11.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9    Collateral and Guaranty Matters.

(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition to a Person other
than a Credit Party permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 12.2;

(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to clause (d) of the definition of Permitted Encumbrances; and

(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any

 

103



--------------------------------------------------------------------------------

such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting a Disposition permitted pursuant to Section 9.4(d) to a
Person other than a Credit Party, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.

(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

KORN/FERRY INTERNATIONAL

1900 Avenue of the Stars, Suite 2600

Los Angeles, California 90067

Attention of: Robert Rozek, EVP and CFO

Telephone No.: (310) 226-6366

Facsimile No.: (310) 553-8640

E-mail: robert.rozek@kornferry.com

With copies to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Attention of: Cromwell Montgomery

Fax: (213) 229-7520

 

104



--------------------------------------------------------------------------------

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2706

Facsimile No.: (844) 879-5899

With copies to:

Wells Fargo Bank, National Association

Commercial Group

1800 Century Park East, Suite 1100

Los Angeles, California 90067

Attention of: Korn/Ferry Account Officer

Telephone No.: (310) 789-5300

Facsimile No.: (310) 789-5336

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing

 

105



--------------------------------------------------------------------------------

clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.

(e)    Platform.

(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform.

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

 

106



--------------------------------------------------------------------------------

SECTION 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, (ii) the amount of the Swingline
Commitment or (iii) the amount of the L/C Sublimit;

(b)    increase or extend the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 10.2)
or increase the amount of Loans of any Lender, in any case, without the written
consent of such Lender;

(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (ix) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary to (i) waive any obligation of the
Borrower to pay interest at the rate set forth in Section 5.1(b) during the
continuance of an Event of Default or (ii) amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;

(e)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;

(f)    except as otherwise permitted by this Section 12.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders” or “Required Revolving Credit Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;

(g)    release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or

(h)    release all or substantially all of the value of the Collateral or
release any Security Document (other than as authorized in Section 11.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

 

107



--------------------------------------------------------------------------------

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document or modify Section 12.25 hereof; (iv) each Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (v) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision, (vii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each affected Issuing Lender, amend Section 1.11 or the
definition of “Alternative Currency”, (viii) the Administrative Agent, the
Borrower and the applicable Issuing Lenders may, without the consent of any
other Lender or Issuing Lender make such changes as may be necessary to
incorporate provisions with respect to the issuance of Letters of Credit in any
Alternative Currency approved by such Issuing Lenders and (ix) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.8(d) in accordance with the terms of
Section 5.8(d). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender, and
(B) any amendment, waiver, or consent hereunder which requires the consent of
all Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of such Lender, to (x) amend and restate this Agreement if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Revolving Credit
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement and the other Loan Documents and (y) enter into amendments
or modifications to this Agreement (including, without limitation, amendments to
this Section 12.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 5.13 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Revolving Credit Loans to share ratably in the benefits of this
Agreement and the other Loan Documents, and (2) to include the Incremental Term
Loan Commitments and the Incremental Revolving Credit Commitments, as

 

108



--------------------------------------------------------------------------------

applicable, or outstanding Incremental Term Loans and outstanding Incremental
Revolving Credit Loans, as applicable, in any determination of (i) Required
Lenders or Required Revolving Credit Lenders, as applicable or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Revolving Credit Commitment or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender.

SECTION 12.3    Expenses; Indemnity.

(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates and Wells Fargo
Securities, LLC (including, without limitation, the reasonable and documented
fees, charges and disbursements of one primary counsel for the Administrative
Agent and Wells Fargo Securities, LLC (taken as a whole) and, if reasonably
necessary, one local counsel for the Administrative Agent and Wells Fargo
Securities, LLC (taken as a whole) in each relevant jurisdiction and one
specialty counsel for the Administrative Agent and Wells Fargo Securities, LLC
(taken as a whole) in each relevant specialty (and, solely in the case of an
actual or potential conflict of interest of any of the foregoing counsel, one
additional primary, local or specialty counsel, as the case may be, to the
affected Persons similarly situated and taken as a whole)), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including, without
limitation, reasonable and documented fees and expenses of one primary counsel
for the Administrative Agent, the Lenders and the Issuing Lenders (taken as a
whole) and, if reasonably necessary, one local counsel for the Administrative
Agent, the Lenders and the Issuing Lenders (taken as a whole) in each relevant
jurisdiction and one specialty counsel for the Administrative Agent, the Lenders
and the Issuing Lenders (taken as a whole) in each relevant specialty (and,
solely in the case of an actual or potential conflict of interest, one
additional primary, local or specialty counsel, as the case may be, to the
affected Persons similarly situated and taken as a whole)) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
This Section 12.3(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(b)    Indemnification by the Borrower. The Credit Parties shall, jointly and
severally, indemnify each Arranger, the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from and against, and shall pay or reimburse
any such Indemnitee for, any and all losses, claims (including, without
limitation, any Environmental Claims), penalties, damages, liabilities and
related expenses (including the reasonable fees, disbursements, settlement costs
and other charges of any counsel for any Indemnitee (but limited, in the case of
legal fees and expenses, to the reasonable and documented out of pocket fees,
disbursements and other charges of one primary counsel to all Indemnitees (taken
as a whole) and, if reasonably necessary, a single local counsel for all
Indemnitees (taken as a whole) in each relevant jurisdiction and a single

 

109



--------------------------------------------------------------------------------

specialty counsel for all Indemnitees (taken as a whole) with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional primary, local or specialty counsel, as the case may
be, to the affected Indemnitees similarly situated and taken as a whole),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of any toxic or
hazardous waste or substance on or from any property owned or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim related in
any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable and
documented attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 12.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under clause (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

110



--------------------------------------------------------------------------------

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender or any Affiliate thereof shall exercise
any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 5.15 and, pending such payment, shall be
segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender or any of its Affiliates as to which such right of
setoff was exercised. The rights of each Lender, each Issuing Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, such Issuing Lender and the Swingline Lender
agree to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

111



--------------------------------------------------------------------------------

SECTION 12.5    Governing Law; Jurisdiction, Etc.

(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

112



--------------------------------------------------------------------------------

SECTION 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its (or its Affiliates’) applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.

SECTION 12.8    Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and/or the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds (determined
after giving effect to such assignments) that equal at least the amount
specified in paragraph (b)(i)(B) of this Section in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

113



--------------------------------------------------------------------------------

(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C)    the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

 

114



--------------------------------------------------------------------------------

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error,

 

115



--------------------------------------------------------------------------------

and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, each Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 and Section 12.4 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or as
otherwise

 

116



--------------------------------------------------------------------------------

required by applicable Tax law. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and each Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to the Borrower or any of its Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, each Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, each Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, each Issuing lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, each Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP

 

117



--------------------------------------------------------------------------------

numbers with respect to the Credit Facility, (h) with the consent of the
Borrower, (i) deal terms and other information customarily reported to Thomson
Reuters, other bank market data collectors and similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of the Loan Documents, (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates from a
third party that is not, to such Person’s knowledge, subject to confidentiality
obligations to the Borrower, (k) to the extent that such information is
independently developed by such Person, or (l) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 12.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Credit
Commitments remain in effect or the Credit Facility has not been terminated.

SECTION 12.13    Survival.

(a)    All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

118



--------------------------------------------------------------------------------

SECTION 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, any Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the applicable Issuing Lender and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

SECTION 12.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Law.

SECTION 12.19    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given

 

119



--------------------------------------------------------------------------------

independent effect. Accordingly, the Borrower shall not engage in any
transaction or other act otherwise permitted under any covenant contained in
Articles VIII or IX, before or after giving effect to such transaction or act,
the Borrower shall or would be in breach of any other covenant contained in
Articles VIII or IX.

SECTION 12.20    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)    Each Credit Party acknowledges and agrees that each Lender, each Arranger
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.

SECTION 12.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall

 

120



--------------------------------------------------------------------------------

control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

SECTION 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 12.23    Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under Applicable Law).

 

121



--------------------------------------------------------------------------------

SECTION 12.24    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitment of the
Lenders hereunder.

SECTION 12.25    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Revolving Credit
Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

122



--------------------------------------------------------------------------------

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

[Signature pages to follow]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

KORN/FERRY INTERNATIONAL,

as Borrower

By:  

/s/ Robert Rozek

Name:

 

Robert Rozek

Title:

 

Chief Financial Officer, Treasurer and Chief Corporate Officer

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

By:

 

/s/ David Alderson

Name:

 

David Alderson

Title:

 

Senior Vice President

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Sophia Chen

Name:  

Sophia Chen

Title:  

Vice President

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.,

as Lender

By:  

/s/ Brian Haldane

Name:  

Brian Haldane

Title:  

Vice President

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF THE WEST,

as Lender

By:  

/s/ Shikha Rehman

Name:  

Shikha Rehman

Title:  

Director

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as Lender

By:  

/s/ John S. Leiter

Name:  

John S. Leiter

Title:  

Senior Vice President

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as Lender

By:  

/s/ Jeffrey Flagg

Name:  

Jeffrey Flagg

Title:  

Director

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Lender

By:  

/s/ Scott W. Miller

Name:  

Scott W. Miller

Title:  

Vice President

 

Korn/Ferry International

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

[AMENDED AND RESTATED]1 REVOLVING CREDIT NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, KORN/FERRY INTERNATIONAL, a Delaware
corporation (the “Borrower”), promises to pay to                         (the
“Lender”), at the place and times provided in the Amended and Restated Credit
Agreement referred to below, the principal amount of all Revolving Credit Loans
made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement, dated as of December 19, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this [Amended and Restated] Revolving Credit Note
from time to time outstanding is payable as provided in the Credit Agreement and
shall bear interest as provided in Section 5.1 of the Credit Agreement. All
payments of principal and interest on this [Amended and Restated] Revolving
Credit Note shall be payable in Dollars in immediately available funds as
provided in the Credit Agreement.

This [Amended and Restated] Revolving Credit Note is entitled to the benefits
of, and evidences Obligations incurred under, the Credit Agreement, to which
reference is made for a description of the security for this [Amended and
Restated] Revolving Credit Note and for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this [Amended and
Restated] Revolving Credit Note and on which such Obligations may be declared to
be immediately due and payable.

THIS [AMENDED AND RESTATED] REVOLVING CREDIT NOTE SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this [Amended and Restated] Revolving Credit Note
is senior in right of payment to all Subordinated Indebtedness referred to in
the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this [Amended and Restated] Revolving Credit Note.

[This Amended and Restated Revolving Credit Note amends, restates and continues
the indebtedness under any previous Revolving Credit Note issued to the Lender
in connection with the Existing Credit Agreement.]

[Remainder of page intentionally left blank; signature page follows]

 

1

Include amended and restated language for any Lender who received a Revolving
Credit Note under the Existing Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this [Amended and Restated]
Revolving Credit Note under seal as of the day and year first above written.

 

KORN/FERRY INTERNATIONAL

By:  

 

Name:  

 

Title:  

 

 

Korn/Ferry International

Revolving Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, KORN/FERRY INTERNATIONAL, a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Amended and
Restated Credit Agreement referred to below, the principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Amended and Restated Credit Agreement, dated as of December 19, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

KORN/FERRY INTERNATIONAL By:  

 

Name:  

 

Title:  

 

 

Korn/Ferry International

Swingline Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                             

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3] [5.13] of the Amended and Restated Credit Agreement dated as of
December 19, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Korn/Ferry International, a Delaware corporation (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

1.    The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan][a Swingline Loan] [an Incremental Term Loan] to the Borrower in the
aggregate principal amount of $            . (Complete with an amount in
accordance with Section 2.3 or Section 5.13, as applicable, of the Credit
Agreement.)

2.    The Borrower hereby requests that such Loan(s) be made on the following
Business Day:                     . (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement for Revolving Credit Loans or Swingline
Loans or Section 5.13 of the Credit Agreement for an Incremental Term Loan).

3.    The Borrower hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component
of Loan1

 

Interest Rate

 

Interest Period
(LIBOR
Rate only)2

  [Base Rate or LIBOR Rate]3  

 

 

1

Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

2

Such Interest Period may be one (1), two (2), three (3) or six (6) months. If
the Borrower fails to specify an Interest Period, the Borrower will be deemed to
have specified an Interest Period of one (1) month.

3

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans or
any Incremental Term Loan or (ii) the Base Rate for Swingline Loans. If the
Borrower fails to specify a type of Loan, then the applicable Loan shall be made
as a Base Rate Loan.



--------------------------------------------------------------------------------

4.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.

5.    All of the conditions applicable to the Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

KORN/FERRY INTERNATIONAL

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of: _________

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Amended and Restated Credit Agreement dated as of
December 19, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Korn/Ferry International, a Delaware corporation (the “Borrower”), the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

 

                                                     

Bank Name: ____________

ABA Routing Number: _________

Account Number: _____________

2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

KORN/FERRY INTERNATIONAL

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of: _____________

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable [(subject to the last paragraph hereof)]1 Notice of Prepayment
is delivered to you pursuant to Section 2.4(c) of the Amended and Restated
Credit Agreement dated as of December 19, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Korn/Ferry International, a Delaware corporation (the
“Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

1.    The Borrower hereby provides notice to the Administrative Agent that it
shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement.)

2.    The Loan(s) to be prepaid consist of: [check each applicable box]

☐    a Swingline Loan

☐    a Revolving Credit Loan

☐    an Incremental Term Loan

3.    The Borrower shall repay the above-referenced Loans on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent
to date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[4.    This Notice of Prepayment is delivered in connection with a repayment of
all of the Credit Facility with the proceeds of [            ]2 (the “Event”),
and is contingent upon the consummation of the Event and may be revoked by the
Borrower in the event such contingency is not met (provided that the failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9 of the Credit Agreement).]3

[Remainder of page intentionally left blank; signature page follows]

 

1

Only to be included if Paragraph 4 is included.

2

To describe incurrence of Indebtedness or the occurrence of other identifiable
event or condition.

3

To be included if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

KORN/FERRY INTERNATIONAL

By:    

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

    as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Amended and Restated Credit Agreement
dated as of December 19, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Korn/Ferry International, a Delaware corporation (the “Borrower”),
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

1.    The Loan to which this Notice relates is a [Revolving Credit Loan] [an
Incremental Term Loan] (Delete as applicable).

2.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ☐

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

Outstanding principal balance:

   $                        

Principal amount to be converted:

   $                        

Requested effective date of conversion:

     

 

 

 

Requested new Interest Period:

     

 

 

 

 

  ☐

Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

Outstanding principal balance:

   $                        

Principal amount to be converted:

   $                        

Last day of the current Interest Period:

     

 

 

 

Requested effective date of conversion:

     

 

 

 



--------------------------------------------------------------------------------

  ☐

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

   $                        

Principal amount to be continued:

   $                        

Last day of the current Interest Period:

     

 

 

 

Requested effective date of continuation:

     

 

 

 

Requested new Interest Period:

     

 

 

 

3.    The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

KORN/FERRY INTERNATIONAL

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

The undersigned, on behalf of Korn/Ferry International, a Delaware corporation
(the “Borrower”), hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Amended and Restated Credit Agreement referred to below,
as follows:

1.    This certificate is delivered to you pursuant to Section 8.2(a) of the
Credit Agreement dated as of December 19, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of                      and for the                     
period[s] then ended and such statements are prepared in accordance with GAAP,
consistently applied (subject in the case of unaudited financial statements to
normal year-end adjustments and the absence of footnotes).

3.    I have reviewed or directed the review of the terms of the Credit
Agreement, and the related Loan Documents and have made, or caused to be made
under my supervision, a review in reasonable detail of the transactions and the
condition of the Borrower and its Subsidiaries during the accounting period
covered by the financial statements referred to in Paragraph 2 above. Such
review has not disclosed the existence during or at the end of such accounting
period of any condition or event that constitutes a Default or an Event of
Default, nor do I have any knowledge of the existence of any such condition or
event as of the date of this certificate [except, if such condition or event
existed or exists, describe the nature and period of existence thereof and what
action the Borrower has taken, is taking and proposes to take with respect
thereto].

4.    As of the date of this certificate, the Applicable Margin and calculations
determining such figures are set forth on the attached Schedule 1, [and] the
Borrower and its Subsidiaries are in compliance [on a Pro Forma Basis]1 with the
financial covenants contained in Section 9.11 of the Credit Agreement as shown
on such Schedule 1]2.

[5.    The attached Schedule 5 contains an updated list of Material Subsidiaries
from that [set forth on Schedule 7.2 to the Credit Agreement] [most recently
delivered pursuant to Section 8.2(a) of the Credit Agreement]].3

[Remainder of page intentionally left blank; signature page follows]

 

 

1

Bracketed language to be included for Officer’s Compliance Certificates
delivered in connection with a Permitted Acquisition.

2

Bracketed language to be included for Officer’s Compliance Certificates
delivered in connection with a Permitted Acquisition.

3

Bracketed language to be included for any updates to the list of Material
Subsidiaries.



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

KORN/FERRY INTERNATIONAL

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended                      (the “Statement Date”)

 

A. Section 9.11(a) Maximum Consolidated Net Leverage Ratio and Applicable Margin

  

(I)  Consolidated Funded Indebtedness as of the Statement Date

     $                  

(II)   Unrestricted cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries (excluding proceeds of Indebtedness incurred substantially
concurrently with the determination of such amount) on hand as of the Statement
Date (in an aggregate amount not to exceed $50 million)

     $                  

(III)   Consolidated Adjusted EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement Date (See
Schedule 2)

     $                  

(IV)   (Line A.(I) minus Line A.(II)) divided by Line A.(III)

          to 1.00  

(V)   Maximum permitted Consolidated Net Leverage Ratio as set forth in
Section 9.11(a) of the Credit Agreement

      3.25 to 1.001       

(VI)   In Compliance?

     Yes/No  

(VII)  Applicable Margin

     Pricing Level       

B. Section 9.11(b)             Minimum Consolidated Interest Coverage Ratio

  

(I)  Consolidated Adjusted EBIT for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (see Schedule 4)

     $                  

(II)   Consolidated Interest Expense for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement Date (See
Schedule 3)

     $                  

(III)   Line B.(I) divided by Line B.(II)

          to 1.00  

 

1

Upon the consummation of any Material Acquisition and upon written request of
the Borrower, the maximum permitted Consolidated Net Leverage Ratio shall be
increased to 3.50 to 1.00, which such increase shall be applicable (i) with
respect to a Permitted Acquisition that is not a Limited Conditionality
Acquisition, for the fiscal quarter in which such Permitted Acquisition is
consummated and the three (3) consecutive quarterly test periods thereafter or
(ii) with respect to a Permitted Acquisition that is a Limited Conditionality
Acquisition, for purposes of determining compliance on a Pro Forma Basis with
Section 9.11(a) of the Credit Agreement on the LCA Test Date, for the fiscal
quarter in which such Permitted Acquisition is consummated and for the three (3)
consecutive quarterly test periods after which such Permitted Acquisition is
consummated (each, a “Leverage Ratio Increase”); provided that there shall be at
least two full fiscal quarters following the cessation of each such Leverage
Ratio Increase during which no Leverage Ratio Increase shall then be in effect.



--------------------------------------------------------------------------------

(IV)  Minimum permitted Consolidated Interest Coverage Ratio as set forth in
Section 9.11(b) of the Credit Agreement

   3.25 to 1.00

(V)  In Compliance?

   Yes/No



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

 

      Consolidated Adjusted EBITDA   

  Quarter 1  

ended

    /    /    

  

  Quarter 2  

ended

    /    /    

    

  Quarter 3  

ended

    /    /    

    

  Quarter 4  

ended

    /    /    

    

Total

  (Quarters 1-4)  

 

 (1) 

   The following amounts, without duplication, determined on a Consolidated
basis for such period:                                                         
  

(a)  net profit (before tax and equity in earnings of non-Consolidated
Subsidiaries) for such period

                                           

(b)  the amount of dividends or other distributions paid in cash to the Borrower
or one of its Consolidated Subsidiaries during such period by a non-Consolidated
Subsidiary of the Borrower

                                           

(c)   to the extent included in the computation of net profit under clause
(1)(a) above, the amount of any non-recurring gains (excluding, however, cash
non-recurring gains relating to previously expensed items that do not exceed in
the aggregate the greater of (i) $15,000,000 and (ii) 5.0% of Consolidated
Adjusted EBITDA, determined net of any non-recurring gains of the type described
in this parenthetical, for the trailing twelve-month period ending on the last
day of such period)

                                           

(d)  Consolidated Interest Expense for such period

                                           

(e)  amortization expense for such period

                                           

(f) depreciation expense for such period

                                           

(g)  non-cash capital stock-based compensation to officers and employees
(including in connection with the vesting of stock options in the Borrower) for
such period

                                           

(h)  non-cash charges, but only to the extent not reserved for a future cash
charge for such period

                                        



--------------------------------------------------------------------------------

        Consolidated Adjusted EBITDA   

  Quarter 1  

ended

    /    /    

  

  Quarter 2  

ended

    /    /    

    

  Quarter 3  

ended

    /    /    

    

  Quarter 4  

ended

    /    /    

    

Total

  (Quarters 1-4)  

                    

(i)  non-cash charges related to fair value adjustments for such period

                                           

(j)  any non-recurring expenses (including, without limitation, any
restructuring charges in an aggregate amount in any four (4) consecutive fiscal
quarter period that when taken together with amounts included in Consolidated
Adjusted EBITDA pursuant to clause (k) below during such four quarter period,
shall not exceed the greater of $55,000,000 and 20% of Consolidated Adjusted
EBITDA determined for the applicable period prior to giving effect to amounts
added back pursuant to this clause (j) and amounts included pursuant to clause
(k) below

                                        



--------------------------------------------------------------------------------

        Consolidated Adjusted EBITDA   

  Quarter 1  

ended

    /    /    

  

  Quarter 2  

ended

    /    /    

    

  Quarter 3  

ended

    /    /    

    

  Quarter 4  

ended

    /    /    

    

Total

  (Quarters 1-4)  

                    

(k)   the amount of “run rate” net cost savings, synergies and operating expense
reductions projected by the Borrower in good faith to be realized as a result of
specified actions taken prior to the end of such fiscal period, or with respect
to any net cost savings, synergies and/or operating expense reductions arising
solely as a result of a Permitted Acquisition which are expected to be taken
within 6 months of the closing of such Acquisition (in each case calculated on a
pro forma basis as though such net cost savings, synergies and/or operating
expense reductions had been realized on the first day of such fiscal period as
if such net cost savings, synergies and operating expense reductions were
realized during the entirety of such fiscal period) in each case net of the
amount of actual benefits realized during such fiscal period from such actions 1

                                      

(2) 

   Sum of Lines (1)(a) and (1)(b) minus (1)(c) plus (1)(d) through (1)(k)     
                                  (3)     The following amounts, without
duplication, determined on a Consolidated basis for such period: non-cash gains
related to fair value adjustments for such period                              
          

 

1

(i) Such net cost savings, synergies and operating expense reductions shall (x)
be reasonably identifiable, factually supportable and expected to have a
continuing impact on the operations of the Borrower and its Subsidiaries, (y)
have been determined by the Borrower in good faith to be reasonably anticipated
to be realized within 12 months following the taking of the applicable actions
giving rise thereto and (z) be set forth in reasonable detail on this
Certificate and (ii) the aggregate amount of net cost savings, synergies and
operating expense reductions included in Consolidated Adjusted EBITDA pursuant
to this clause (k) in any four consecutive fiscal quarter period, when taken
together with any expenses added back pursuant to Line 1(j) above during such
period, shall not exceed the greater of $55,000,000 and 20% of Consolidated
Adjusted EBITDA determined for the applicable period prior to giving effect to
amounts included pursuant to this Line (1)(k) and amounts added back pursuant to
Line (1)(j) above.



--------------------------------------------------------------------------------

        Consolidated Adjusted EBITDA   

  Quarter 1  

ended

    /    /    

  

  Quarter 2  

ended

    /    /    

    

  Quarter 3  

ended

    /    /    

    

  Quarter 4  

ended

    /    /    

    

Total

  (Quarters 1-4)  

                (4)     [Pro Forma Basis Adjustments to Consolidated Adjusted
EBITDA, if
applicable]2                                                        (5)    
Totals (Line (2) minus Line (3) plus
or minus, as applicable, Line (4))                                         

 

2

“Pro Forma Basis” means, for purposes of calculating Consolidated Adjusted
EBITDA for any period during which one or more Specified Transactions occurs,
that such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period) shall be deemed to have occurred
as of the first day of the applicable period of measurement and:

 

(a)    all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b)    in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination; provided
that the foregoing costs, expenses and adjustments shall be without duplication
of any costs, expenses or adjustments that are already included in the
calculation of Consolidated Adjusted EBITDA or clause (a) above.

“Specified Disposition” means any Disposition having gross sales proceeds in
excess of $15,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.



--------------------------------------------------------------------------------

Schedule 3

to

Officer’s Compliance Certificate

 

    

  

Quarter 1

ended

    /    /    

    

Quarter 2

ended

    /    /    

    

Quarter 3

ended

    /    /    

    

Quarter 4

ended

    /    /    

    

Total

(Quarters 1-4)

 

 

Consolidated Interest Expense

 

                                            



--------------------------------------------------------------------------------

Schedule 4

to

Officer’s Compliance Certificate

 

      Consolidated Adjusted EBIT   

Quarter 1

ended

    /    /    

    

Quarter 2

ended

    /    /    

    

Quarter 3

ended

    /    /    

    

Quarter 4

ended

    /    /    

    

Total

(Quarters 1-4)

 

 

(1) 

 

  

 

Consolidated Adjusted EBITDA (see Line (6) of Schedule 2)

 

                                            

 

(2) 

 

  

 

Sum of Lines (1)(e) and (1)(f) of Schedule 2

 

                                            

 

(3) 

 

  

 

Totals (Line (1) minus Line (2))

 

                                            



--------------------------------------------------------------------------------

Schedule 4

to

Officer’s Compliance Certificate

List of Material Subsidiaries



--------------------------------------------------------------------------------

EXHIBIT G

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees2 hereunder are several and not joint.]3 Capitalized terms used but not
defined herein shall have the meanings given to them in the Amended and Restated
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto 3.    Borrower:    Korn/Ferry International
4.    Administrative Agent:                Wells Fargo Bank, National
Association, as the administrative agent under the Amended and Restated Credit
Agreement 5.    Credit Agreement:    The Amended and Restated Credit Agreement
dated as of December 19, 2018 among Korn/Ferry International, as Borrower, the
Lenders party thereto, and Wells Fargo Bank,

 

  

 

1

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2

Select as appropriate.

3

Include bracketed language if there are multiple Assignees.



--------------------------------------------------------------------------------

   National Association, as Administrative Agent (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time)

6.    Assigned Interest:

   See Schedules attached hereto

[7.    Trade Date:

   ______________]4

[Remainder of page intentionally left blank; signature pages follows]

 

  

 

4

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                     , 2         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:    

Name:   Title:   ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Issuing Lender and Swingline Lender

By:    

Name:   Title:   [Consented to:]6

KORN/FERRY INTERNATIONAL

By:    

Name:   Title:  

 

5

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

6

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned1   

Aggregate

Amount of

Commitment/

Loans for all

Lenders2

  

Amount of

Commitment/


Loans

Assigned3

  

Percentage

Assigned of

Commitment/


Loans4

   CUSIP Number     

 

$                                         

 

  

 

$                                         

 

  

 

                                  % 

 

         

 

$                                         

 

  

 

$                                         

 

  

 

                                     % 

 

         

 

$                                         

 

  

 

$                                         

 

  

 

                                     % 

 

    

 

[NAME OF ASSIGNEE]5

[and is an Affiliate/Approved Fund of [identify  Lender]6]

By:  

 

Name:   Title:  

  

 

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g. “Revolving Credit
Commitment,” “Term Loan Commitment,” etc.)

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5

Add additional signature blocks, as needed.

6

Select as appropriate.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 19, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Korn/Ferry International, a Delaware corporation (the “Borrower”), the lenders
who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

By:  

 

  Name:   Title: Date:                      , 20    



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 19, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Korn/Ferry International, a Delaware corporation (the “Borrower”), the lenders
who are or may become party a thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

    [NAME OF PARTICIPANT]     By:  

 

  Name:   Title:     Date: ________ __, 20__

 



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 19, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Korn/Ferry International, a Delaware corporation (the “Borrower”), the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or an IRS
Form W-8BEN-E (as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or an IRS Form W-8BEN-E (as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

    [NAME OF PARTICIPANT]     By:  

 

  Name:   Title:

    Date: ________ __, 20__

 



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Amended and Restated Credit Agreement

dated as of December 19, 2018

by and among

Korn/Ferry International,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 19, 2018 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Korn/Ferry International, a Delaware corporation (the “Borrower”), the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or an IRS Form W-8BEN-E (as applicable) or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or an IRS Form W-8BEN-E (as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

    [NAME OF LENDER]     By:  

 

  Name:   Title:

    Date: ________ __, 20__

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

Existing Letters of Credit

 

 

L/C#

 

  

 

Beneficiary

 

  

 

Issue Date

 

  

 

Expiry Date

 

  

 

Face Value

 

 

 

IS0030457U

 

  

 

200, PARK , L.P.

 

  

 

05/13/2013

 

  

 

05/13/2019

 

  

 

$

 

 

2,645,090.00

 

 

 

 

         

 

IS0046605U

 

  

 

1700 K STREET
ASSOCIATES,
LLC

 

  

 

06/21/2013

 

  

 

06/21/2019

 

  

 

$

 

 

80,131.13

 

 

 

 

         

 

IS0134846U

 

  

 

POST-
MONTGOMERY
ASSOCIATES

 

  

 

12/26/2013

 

  

 

12/31/2019

 

  

 

$

 

 

107,976.00

 

 

 

 

         

 

IS0347725U

 

  

 

DISCOVERY
SQUARE, LLC

 

  

 

10/23/2015

 

  

 

10/23/2019

 

  

 

$

 

 

30,712.00

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments and Commitment Percentages

 

Lender    Revolving Credit
Commitment      Revolving Credit
Commitment
Percentage     L/C Commitment      L/C Commitment
Percentage  

 

Wells Fargo Bank, National Association

 

  

 

$

 

 

125,000,000.00

 

 

 

 

  

 

 

 

 

19.230769231

 

 

% 

 

 

 

$

 

 

25,000,000.00

 

 

 

 

  

 

 

 

 

50.000000000

 

 

% 

 

 

Bank of America, N.A.

 

  

 

$

 

 

125,000,000.00

 

 

 

 

  

 

 

 

 

19.230769231

 

 

% 

 

 

 

$

 

 

25,000,000.00

 

 

 

 

  

 

 

 

 

50.000000000

 

 

% 

 

 

BMO Harris Bank, N.A.

 

  

 

$

 

 

102,500,000.00

 

 

 

 

  

 

 

 

 

15.769230769

 

 

% 

 

 

 

 

 

 

—  

 

 

 

 

  

 

 

 

 

—  

 

 

 

 

 

Bank of the West

 

  

 

$

 

 

102,500,000.00

 

 

 

 

  

 

 

 

 

15.769230769

 

 

% 

 

 

 

 

 

 

—  

 

 

 

 

  

 

 

 

 

—  

 

 

 

 

 

MUFG Bank, Ltd.

 

  

 

$

 

 

65,000,000.00

 

 

 

 

  

 

 

 

 

10.000000000

 

 

% 

 

 

 

 

 

 

—  

 

 

 

 

  

 

 

 

 

—  

 

 

 

 

 

PNC Bank, National Association

 

  

 

$

 

 

65,000,000.00

 

 

 

 

  

 

 

 

 

10.000000000

 

 

% 

 

 

 

 

 

 

—  

 

 

 

 

  

 

 

 

 

—  

 

 

 

 

 

HSBC Bank USA, N.A.

 

  

 

$

 

 

65,000,000.00

 

 

 

 

  

 

 

 

 

10.000000000

 

 

% 

 

 

 

 

 

 

—  

 

 

 

 

  

 

 

 

 

—  

 

 

 

 

 

Total

 

  

 

$

 

 

650,000,000.00

 

 

 

 

  

 

 

 

 

100.000000000

 

 

% 

 

 

 

$

 

 

50,000,000.00

 

 

 

 

  

 

 

 

 

100.000000000

 

 

% 

 



--------------------------------------------------------------------------------

SCHEDULE 7.2

Capital Structure

 

Subsidiary Name

   Jurisdiction  

Korn Ferry International S.A.

     Argentina  

Korn Ferry Futurestep Argentina S.R.L.

     Argentina  

Hay Argentina S.A.

     Argentina  

Korn/Ferry International Pty Limited

     Australia  

Futurestep (Australia) Pty Ltd

     Australia  

Korn Ferry Hay Group Pty. Limited

     Australia  

Korn/Ferry International GmbH

     Austria  

Korn/Ferry International Futurestep (Belgium) BVBA

     Belgium  

Korn Ferry Hay Group N.V./S.A.

     Belgium  

Hay Management Consultants Limited

     Bermuda  

HG (Bermuda) Holding Limited

     Bermuda  

Korn/Ferry International Consultoria Ltda.

     Brazil  

Hay do Brasil Consultores Ltda.

     Brazil  

Korn/Ferry Canada, Inc.

     Canada  

Korn/Ferry International Futurestep (Canada) Inc.

     Canada  

Korn Ferry Hay Group Ltd. / Korn Ferry Hay Group Ltée

     Canada  

Korn/Ferry International S.A.

     Chile  

Hay GroupLimitada

     Chile  

Korn/Ferry International Human Capital Consulting (Beijing) Limited

     Beijing, China  

Futurestep (Shanghai) Talent Consulting Company Limited

     Guangzhou, China  

Hay Group Co., Ltd.

     China  

Guangzhou Korn/Ferry Human Capital Company Ltd.

     Shanghai, China  

Korn/Ferry (Shanghai) Human Capital Consulting Co., Ltd.

     Shanghai, China  

PuDe Management Consulting Co. Ltd.

     China  

Hay Group Ltda

     Colombia  

Korn Ferry CR S.R.L.

     Costa Rica  

Korn Ferry s.r.o.

     Czech Republic  



--------------------------------------------------------------------------------

Subsidiary Name

   Jurisdiction  

Korn/Ferry International A/S

     Denmark  

Hay Group Oy

     Finland  

Korn/Ferry International SAS

     France  

Korn/Ferry International Futurestep (France) SARL

     France  

Korn Ferry Hay Group S.A.

     France  

Hay France S.A.

     France  

Korn/Ferry International GmbH

     Germany  

Futurestep Germany GmbH

     Germany  

Hay Group GmbH

     Germany  

Korn/Ferry International SA

     Greece  

Hay Group S.A.

     Greece  

Korn/Ferry International (H.K.) Limited

     Hong Kong  

Futurestep (Hong Kong) Ltd.

     Hong Kong  

Hay Group Limited

     Hong Kong  

Korn/Ferry International Budapest Individual Consulting and Service Ltd.

     Hungary  

PDI Hungary, Kft.

     Hungary  

Hay Group Management Consultants Ltd.

     Hungary  

Korn/Ferry International Private Limited

     India  

Futurestep Recruitment Services Private Limited.

     India  

Personnel Decisions International India Pvt. Limited

     India  

Hay Consultants India Private Ltd.

     India  

Talent Q India Private Ltd.

     India  

PT. Korn/Ferry International

     Indonesia  

PT Hay Group

     Indonesia  

Korn Ferry Limited

     Ireland  

Hay Management Consultants Ireland Ltd.

     Ireland  

Korn/Ferry International S.R.L.

     Italy  

Futurestep (Italia) S.r.l.

     Italy  

Hay Group S.r.l.

     Italy  

Korn/Ferry International—Japan

     Japan  

Futurestep (Japan) K.K.

     Japan  

Korn Ferry Hay Group K.K.

     Japan  



--------------------------------------------------------------------------------

Subsidiary Name

   Jurisdiction  

Korn/Ferry International (Korea) Limited

     Korea  

Hay Group UAB

     Lithuania  

HG (Luxembourg) S.a.r.l.

     Luxembourg  

Korn Ferry (Luxembourg) S.a.r.l.

     Luxembourg  

Agensi Pekerjaan Futurestep Worldwide (M) Sdn. Bhd.

     Malaysia  

Korn/Ferry International (M) Sdn. Bhd.

     Malaysia  

Hay Group Sdn. Bhd.

     Malaysia  

Talent Q International Ltd.

     Malta  

Talent Q Distribution Ltd.

     Malta  

Korn/Ferry Investment India Limited (Mauritius OCB)

     Mauritius  

Korn/Ferry Mexico S.C.

     Mexico  

Hay Group S.C.

     Mexico  

Korn Ferry International B.V.

     Netherlands  

Korn/Ferry International, Futurestep (Holdings) B.V.

     Netherlands  

Hay Group B.V.

     Netherlands  

Hay Group Investment Holding B.V.

     Netherlands  

Hay Management International B.V.

     Netherlands  

Hay Group Partners Holding B.V.

     Netherlands  

Korn/Ferry International, Futurestep (the Netherlands) BV

     Netherlands  

Korn Ferry NL91 B.V.

     Netherlands  

Korn Ferry International NZ Limited

     New Zealand  

Futurestep (New Zealand) Ltd.

     New Zealand  

Korn Ferry Hay Group Limited

     New Zealand  

Korn/Ferry International A/S

     Norway  

Hay Group AS

     Norway  

Korn/Ferry International – Peru S.A.

     Peru  

Hay Group S.A.

     Peru  

Korn Ferry Futurestep (The Philippines) Inc.

     Philippines  

Korn/Ferry International Sp.z.o.o.

     Poland  

Korn/Ferry International Futurestep (POLSKA) Sp.z.o.o.

     Poland  

Hay Group Sp.Z o.o

     Poland  

Korn Ferry, S.A.

     Portugal  



--------------------------------------------------------------------------------

Subsidiary Name

   Jurisdiction  

Hay Group LLC

     Qatar  

Korn Ferry SRL

     Romania  

OOO Hay Group (Hay Group Ltd.)

     Russia  

Hay Group Saudi Arabia Ltd.

     Saudi Arabia  

Korn/Ferry International Pte. Ltd.

     Singapore  

Futurestep (Singapore) Pte Limited

     Singapore  

Korn Ferry Hay Group Pte Ltd.

     Singapore  

Hay Group s.r.o.

     Slovakia  

Korn Ferry (Pty) Ltd.

     South Africa  

Hay Group Ltd.

     South Korea  

Korn/Ferry International S.A.

     Spain  

Futurestep (Espana), S.L.

     Spain  

Hay Group S.A.

     Spain  

Korn/Ferry International AB

     Sweden  

Personnel Decisions International Scandinavia A.B.

     Sweden  

Hay Group AB

     Sweden  

Korn Ferry (Schweiz) GmbH

     Switzerland  

Korn/Ferry International (Taiwan) Co. Limited

     Taiwan  

Korn/Ferry (Thailand) Limited

     Thailand  

Hay Group Limited

     Thailand  

Korn/Ferry International (Thailand) Co., Ltd.

     Thailand  

Korn/Ferry International Musavirlik Limited Sirketi

     Turkey  

Hay Group Danismanlik Limited Sirketi

     Turkey  

Hay Group LLC

     Ukraine  

Futurestep (UK) Limited

     United Kingdom  

Korn/Ferry International Limited

     United Kingdom  

KFI (UK) Limited

     United Kingdom  

The Whitehead Mann Partnership LLP

     United Kingdom  

Whitehead Mann Limited

     United Kingdom  

Personnel Decisions International Europe Limited

     United Kingdom  

Personnel Decisions International UK Ltd

     United Kingdom  

Korn Ferry Global Holdings (UK) Limited

     United Kingdom  



--------------------------------------------------------------------------------

Subsidiary Name

   Jurisdiction  

Korn Ferry GH1 Limited

     United Kingdom  

Korn Ferry Hay Group Limited

     United Kingdom  

Hay Group UK Holdings Limited

     United Kingdom  

Hay Group Intermediary Limited

     United Kingdom  

Talent Q Services Limited

     United Kingdom  

Talent Q Limited

     United Kingdom  

Korn Ferry Global Ventures LP

     United Kingdom  

Korn Ferry Global Ventures 2 LP

     United Kingdom  

Continental American Management Corp.

     United States, CA  

Korn/Ferry International Holding India

     United States, CA  

Korn/Ferry International Futurestep, Inc.

     United States, DE  

Korn/Ferry International Futurestep (Holdings) Inc.

     United States, DE  

Korn/Ferry International Worldwide, Inc.

     United States, DE  

K/FI Canada Holdings, LLC

     United States, DE  

Korn Ferry Hay Group, Inc.

     United States, DE  

Ninth House, Inc.

     United States, DE  

Korn Ferry Global Holdings, Inc.

     United States, DE  

Hay Group International, Inc.

     United States, DE  

Korn Ferry GP Ventures LLC

     United States, DE  

Korn Ferry GP Ventures 2 LLC

     United States, DE  

Personnel Decisions International Singapore Corporation

     United States, MN  

Personnel Decisions International India Corporation

     United States, MN  

SENSA Solutions, Inc.

     United States, VA  

Korn/Ferry International Consultores Asociados, C.A.

     Venezuela  

Inversiones Korn/Ferry International, C.A.

     Venezuela  

Hay Group Venezuela, S.A.

     Venezuela  

Hay Group Consulting Limited Liability

     Vietnam  



--------------------------------------------------------------------------------

Capital Structure of Credit Parties (other than Borrower) and their direct
Subsidiaries:

 

    NAME OF ISSUER   NAME OF OWNER   JURISDICTION   CERTIFICATE
NUMBER   NUMBER OF
SHARES   PERCENTAGE OF
TOTAL EQUITY
INTERESTS
OWNED  

PLEDGED

(Y/N)

Korn Ferry

Futurestep

Argentina S.R.L.

  Korn/Ferry International   Argentina   Uncertificated   1,000   5%   Y

Korn Ferry

Futurestep Argentina S.R.L.

  Korn/Ferry International Futurestep, Inc.   Argentina   Uncertificated  
19,000   95%   Y (65%) Korn Ferry International S.A.   Korn/Ferry International
  Argentina   19   4,356,355   99.975%   Y (65%) Korn Ferry International S.A.  
Korn/Ferry International Futurestep, Inc.   Argentina   21   1,078   0.025%   Y
(65%) Korn/Ferry International Consultoria Ltda.   Korn/Ferry International  
Brazil   Uncertificated   599,999   100%   Y (65%) Korn/Ferry International,
Futurestep (Canada) Inc.   Korn/Ferry International Futurestep, Inc.   Canada  
5   122   100%   Y (65%) Korn/Ferry International S.A. (Chile)   Korn/Ferry
International   Chile   11   99   100%   Y (65%) Korn/Ferry International Oy  
Korn/Ferry International   Finland       50   100%  

N (Excluded Asset per

clause (i))



--------------------------------------------------------------------------------

    NAME OF ISSUER   NAME OF OWNER   JURISDICTION   CERTIFICATE
NUMBER   NUMBER OF
SHARES   PERCENTAGE OF
TOTAL EQUITY
INTERESTS
OWNED  

PLEDGED

(Y/N)

Futurestep Germany GmbH   Korn/Ferry International Futurestep, Inc.   Germany  
Uncertificated shares   1   100%   Y (65%) Korn/Ferry International S.A.
(Greece)   Korn/Ferry International   Greece   Uncertificated shares   9,950  
99.50%   Y (65%) Futurestep (Hong Kong) Limited (Hong Kong)   Korn/Ferry
International Futurestep, Inc.   Hong Kong   3, 4   3   75%   Y (65%) PT.
Korn/Ferry International   Korn/Ferry International   Indonesia   No. 1 -65,000
  65,000   99.99%   Y (65%) Futurestep (Japan) K.K.   Korn/Ferry International
Futurestep, Inc.   Japan   B-2   11,177   100%   Y (65%) Korn Ferry Hay Group
K.K.   Korn Ferry Hay Group, Inc.   Japan   Uncertificated   200   100%   Y
(65%) Korn/Ferry International – Japan   Korn/Ferry International   Japan  
A-0003   13,000   100%   Y (65%) Agensi Pekerjaan Futurestep Worldwide (M) Sdn.
Bhd.   Korn/Ferry International Futurestep, Inc.   Malaysia   6   49,000   49%  
Y Korn/Ferry International (M) Sdn. Bhd.   Korn/Ferry International   Malaysia  
SC013   49,000   49%   Y Korn/Ferry Investment India Limited (Mauritius)  
Korn/Ferry International   Mauritius   6, 8   50,015   100%   Y (65%) Korn/Ferry
Mexico, S. C.   Korn/Ferry International   Mexico   Uncertificated shares  
Mx$117,730.00   49%   Y



--------------------------------------------------------------------------------

    NAME OF ISSUER   NAME OF OWNER   JURISDICTION   CERTIFICATE
NUMBER   NUMBER OF
SHARES   PERCENTAGE OF
TOTAL EQUITY
INTERESTS
OWNED  

PLEDGED

(Y/N)

Korn/Ferry International – Peru S.A.   Korn/Ferry International   Peru   1  
1300   100%   Y (65%) PuDe Management Consulting (Shanghai) Co., Ltd.   Korn
Ferry Hay Group, Inc.   Shanghai, China   Uncertificated shares   200,000   100%
  Y (65%) Korn/Ferry International S.A. (Spain)   Korn/Ferry International  
Spain   2   43,268   99.98%   Y (65%) Korn/Ferry International AB   Korn/Ferry
International   Sweden   2   5000   100%   Y (65%) Korn/Ferry (Thailand) Ltd.  
Korn/Ferry International   Thailand   513-1000   488   48.8%   Y Korn/Ferry
International Futurestep (the Netherlands) BV (Netherlands)   Korn/Ferry
International Futurestep, Inc.   The Netherlands   Uncertificated shares   40  
100%   Y (65%)

Korn/Ferry International Musavirlik

Limited Sirketi1

  Korn/Ferry International   Turkey       1   1%  

N (Excluded Asset per

clause (d)).

 

1

Excluded entity



--------------------------------------------------------------------------------

    NAME OF ISSUER   NAME OF OWNER   JURISDICTION   CERTIFICATE
NUMBER   NUMBER OF
SHARES   PERCENTAGE OF
TOTAL EQUITY
INTERESTS
OWNED  

PLEDGED

(Y/N)

Talent Q International Ltd.   Korn Ferry Hay Group, Inc.   Malta       20000  
100%   N (Dormant; Excluded Asset per clause (i)). Pearson, Caldwell &
Farnsworth, Inc.   Korn/Ferry International   United States, California   N/A  
N/A   100%   N (Dormant; Excluded Asset per clause (i)). Avery & Associates,
Inc.   Korn/Ferry International   United States, California   N/A   N/A   100%  
N (Dormant; Excluded Asset per clause (i)). Continental American Management
Corp.   Korn/Ferry International   United States, California   1   100   100%  
Y Korn Ferry International Holding India   Korn/Ferry International   United
States, California   3   40   40%   Y Hay Group International, Inc.   Korn Ferry
Hay Group, Inc.   United States, Delaware   1   100   100%   Y JD, Inc.  
Korn/Ferry International   United States, Delaware   N/A   N/A   100%   N
(Dormant; Excluded Asset per clause (i)). K/FI Canada Holdings, LLC   Korn/Ferry
International   United States, Delaware   Uncertificated shares   10   100.00%  
Y Korn Ferry Global Holdings, Inc.   Korn Ferry Hay Group, Inc.   United States,
Delaware   C-0017   17064   2.19%   Y Korn Ferry Global Holdings, Inc.   Korn
Ferry Hay Group, Inc.   United States, Delaware   C-0020   9,187   N Korn Ferry
Global Holdings, Inc.   Korn/Ferry International   United States, Delaware  
C-0018   667,652   85.70%   Y Korn Ferry Global Holdings, Inc.   Korn/Ferry
International   United States, Delaware   C-0021   359,503   N



--------------------------------------------------------------------------------

    NAME OF ISSUER   NAME OF OWNER   JURISDICTION   CERTIFICATE
NUMBER   NUMBER OF
SHARES   PERCENTAGE OF
TOTAL EQUITY
INTERESTS
OWNED  

PLEDGED

(Y/N)

Korn Ferry Global Holdings, Inc.   Korn/Ferry International Futurestep, Inc.  
United States, Delaware   C-0019   94,381   12.11%   Y Korn Ferry Global
Holdings, Inc.   Korn/Ferry International Futurestep, Inc.   United States,
Delaware   C-0022   50,819   N Korn Ferry Hay Group, Inc.   Korn/Ferry
International   United States, Delaware   C-2   1000   100%   Y Korn/Ferry
International Futurestep, Inc.   Korn/Ferry International   United States,
Delaware   1   100   100%   Y Korn/Ferry International Worldwide, Inc.  
Korn/Ferry International   United States, Delaware   2   100   100%   Y
Korn/Ferry International, Futurestep (Holdings) Inc.   Korn/Ferry International
Futurestep, Inc.   United States, Delaware   2   65   65%   Y Korn/Ferry
International, Futurestep (Holdings) Inc.   Korn/Ferry International Futurestep,
Inc.   United States, Delaware   3   35   35%   N Ninth House, Inc.   Korn Ferry
Hay Group, Inc.   United States, Delaware   C-1   1,000   100%   Y Personnel
Decisions International Australia Corporation   Korn Ferry Hay Group, Inc.  
United States, Minnesota   Uncertificated shares   50,000   100%  

N (To be dissolved; Excluded

Asset per

clause (i)).



--------------------------------------------------------------------------------

    NAME OF ISSUER   NAME OF OWNER   JURISDICTION   CERTIFICATE
NUMBER   NUMBER OF
SHARES   PERCENTAGE OF
TOTAL EQUITY
INTERESTS
OWNED  

PLEDGED

(Y/N)

Personnel Decisions International India Corporation   Korn Ferry Hay Group, Inc.
  United States, Minnesota   Uncertificated shares   5,000   100%   Y Personnel
Decisions International Singapore Corporation   Korn Ferry Hay Group, Inc.  
United States, Minnesota   Uncertificated shares   50,000   100%   Y SENSA
Solutions, Inc.   Korn/Ferry International   United States, Virginia   8   1,000
  100%   Y Inversiones Korn/Ferry International C.A. (Venezuela)   Korn/Ferry
International   Venezuela   1-A   400   100%   Y (65%)



--------------------------------------------------------------------------------

Material Subsidiaries as of the Closing Date

 

DOMESTIC SUBSIDIARIES Subsidiary Name    Subsidiary Jurisdiction

Korn/Ferry Hay Group, Inc.

   Delaware

Korn/Ferry International Futurestep, Inc.

   Delaware

SENSA Solutions, Inc.

   Virginia

Korn Ferry Global Holdings, Inc.**

   Delaware

Korn/Ferry International Holding India*

   California

Continental American Management Corp.*

   California

Korn/Ferry International Futurestep (Holdings) Inc.*

   Delaware

Korn/Ferry International Worldwide, Inc.*

   Delaware

K/FI Canada Holdings, LLC*

   Delaware

Ninth House, Inc.*

   Delaware

Hay Group International, Inc.*

   Delaware

Personnel Decisions International Singapore Corporation*

   Minnesota

Personnel Decisions International India Corporation**

   Minnesota

*   To be merged out as of January 1, 2019

**  Tax Preferred Subsidiary

FOREIGN SUBSIDIARIES Subsidiary Name    Subsidiary Jurisdiction

Korn/Ferry Canada, Inc.

   Canada

HG Luxembour S.A.R.L.***

   Luxembourg

Hay Group Investment Holding B.V.***

   The Netherlands

Hay Group Partners Holding B.V. ***

   The Netherlands

Korn Ferry Global Holdings (UK) Limited***

   United Kingdom

Korn/Ferry International Limited

   United Kingdom

Korn Ferry Hay Group Limited

   United Kingdom

Korn Ferry Global Ventures 2 LP***

   United Kingdom

Korn Ferry Global Ventures LP***

   United Kingdom

Korn Ferry GH1 Limited***

   United Kingdom

***   Listed solely pursuant to clause (i) of the proviso in the definition of
“Material Subsidiary” due to ownership of a majority of the Equity Interests of
a Subsidiary that is a Material Subsidiary under clauses (a), (b) or (c) of such
definition.



--------------------------------------------------------------------------------

SCHEDULE 7.5

Payment of Taxes

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7

Environmental Regulations and Liabilities

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

Real Property

Owned: None.

Leased:

 

    Office Address    City    Lease Expiration    Tenant Entity

One Atlantic Center, 1201 West

Peachtree Street Suite 0620

   Atlanta, GA    1/31/26    Korn Ferry International    

399 Boylston Street

   Boston, MA    7/31/2019    Hay Group

2 Park Plaza Jamboree Center

   Irvine, CA    9/30/2019    Hay Group

1100 Walnut Street

   Kansas City, KS    2/29/2020    Hay Group

1650 Arch Street

   Philadelphia, PA    7/31/2030    Hay Group

55 Second Street

   San Francisco, CA    1/31/2019    Hay Group

265 Franklin St., Suite 1700

   Boston, MA    2/28/2021    Korn/Ferry International

One International Place, 10th Floor

   Boston, MA    11/30/2022    Korn/Ferry International

24025 Park Sorrento

   Calabasas, CA    3/31/2021    Korn/Ferry International

233 S. Wacker, 7th Floor (New space)

   Chicago, IL    4/30/2028    Korn/Ferry International

2101 Cedar Springs

   Dallas, TX    7/31/2029    Korn/Ferry International

505 N. Brand Blvd., Suite 1070

   Glendale (CA)    1/31/2021    Korn/Ferry International

505 N. Brand Blvd., Suite 1070 (Expansion)

   Glendale (CA)    1/31/2021    Korn/Ferry International

700 Louisiana St, Suite 3900

   Houston, TX    3/31/2020    Korn/Ferry International

700 Louisiana St, expansion

   Houston, TX    3/31/2020    Korn/Ferry International

1900 Avenue of the Stars, Suite 2600, 2700

   Los Angeles, CA    9/30/2025    Korn/Ferry International

33 South Sixth Street, Suite 4700—4900

   Minneapolis, MN    5/31/2026    Korn/Ferry International

33 South Sixth Street, Suite 4700—4900 (Sublease)

   Minneapolis, MN    5/31/2026    Korn/Ferry International

200 Park Ave., 33rd

   New York, NY    3/31/2026    Korn/Ferry International

200 Park Ave., 32nd Fls

   New York, NY    3/31/2026    Korn/Ferry International

1835 Market Street, Suite 2000

   Philadelphia, PA    5/31/2016    Korn/Ferry International

Two Commerce Square, 2001 Market Street

   Philadelphia, PA    11/30/2024    Korn/Ferry International

5750 Centre Avenue

   Pittsburgh, PA    2/29/2020    Korn/Ferry International

202 Carnegie Center

   Princeton, NJ    4/30/2026    Korn/Ferry International

Two Discovery Square,12012 Sunset Hills Road,

Suite 920B

   Reston (VA)    9/30/2026    Korn/Ferry International

One Montgomery Street

   San Francisco, CA            3/31/2024        Korn/Ferry International

6910 E. Chauncey Lane, Suite 200

   Scottsdale, AZ    2/28/22    Korn/Ferry International

201 Broad St., Suite 200

   Stamford, CT    12/31/2019    Korn/Ferry International

1700 K Street NW

   Washington DC    6/30/2026    Korn/Ferry International

1450 Brickell Avenue, Suite 2610

   Miami, FL    11/30/2020    Korn/Ferry International

4100 Alpha Road, Suite 1000

   Farmers Branch, TX (Dallas)    8/31/2026    Korn/Ferry International
Futurestep, Inc.

621 W Alder Street, Suite 200

   Portland (OR)    12/31/2022    Pivot Learning LLC
(merged into Korn Ferry
Hay Group, Inc.)

609 SW 8th Street, Suite 631, 632

   Bentonville, AK    8/31/2019    Korn Ferry International

4719 Cole Avenue, Apt. 838

   Dallas, TX    12/07/2019    Korn Ferry International

303 Second Street, Suite F, Floor 2

   Annapolis, MD    10/31/2020    Korn Ferry International



--------------------------------------------------------------------------------

Subleased:

 

    Office Address    City    Lease Expiration    Tenant Entity

399 Boylston Street

   Boston, MA    7/30/2019    Subleased to Docent Health

55 Second Street, #550

   San Francisco, CA    1/31/2019    Subleased to Scoop

55 Second Street, #570

   San Francisco, CA    1/31/2019    Subleased to Maha

265 Franklin Street

   Boston, MA    2/28/2021    Subleased to Greater
Boston Chamber

Used: Any Credit Party may, in the ordinary course of business, operate on
property leased by another Credit Party.



--------------------------------------------------------------------------------

SCHEDULE 7.17

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 8.17

Post-Closing Items

 

1.

Joinders. No later than January 15, 2019 (or such later date as agreed to by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, joinders to the Guaranty Agreement and the Security
Agreement of any Domestic Subsidiaries that are not Guarantors under the
Existing Credit Agreement.

 

2.

Insurance Certificates and Endorsements. Within thirty (30) days after the
Closing Date (or such later date as agreed to by the Administrative Agent in its
sole discretion), the Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, insurance
certificates and endorsements naming the Administrative Agent as additional
insured under all liability insurance policies and lenders loss payee under all
property insurance policies and providing the insurance coverage required to be
maintained by Section 8.6 of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 9.1

Indebtedness

Approximately $96.3 million in company owned life insurance loans.

Letters of Credit:

 

Issuing Bank LC# Beneficiary Issue Date Expiry Date Face Value
(USD or USD
equivalent)

JPMorgan

    CPCS-905141 HINES ONE ATLANTIC
CENTER LP 6/29/15 9/30/2019   20,000

Santander

    N/A Euoramerica 3/22/2016 3/22/ 2021   19,933

Santander

    N/A Antofagasta Minerals
(Amsa) 10/20/2017 12/15/2019   19,323

Santander

    N/A Gregor Edgar Fiabane 5/25/2018 6/30/2019   3,726



--------------------------------------------------------------------------------

SCHEDULE 9.2

Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 9.6

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 9.12

Excluded Tax Preferred Subsidiaries

None.